TABLE OF CONTENTS

Exhibit 10.1

LOGO [g147459g18j13.jpg]

LEASE

BETWEEN:

KANATA RESEARCH PARK CORPORATION

AND

MITEL NETWORKS CORPORATION

 

 

Prepared by: Kanata Research Park Corporation

Dated: November 1, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

          Page   ARTICLE 1    LEASED PREMISES      1   

1.01

  

ADDITIONAL DEFINITIONS

     2    ARTICLE 2    TERM      3   

2.01

  

INABILITY TO GIVE OCCUPANCY

     3   

2.02

  

EARLY OCCUPANCY—Intentionally deleted

     3   

2.03

  

OVERHOLDING

     3    ARTICLE 3    BASIC RENT      3   

3.01

  

MONTHLY RENT

     5   

3.02

  

ADDITIONAL RENT

     5   

3.03

  

ESTIMATED ADDITIONAL RENTALS

     5   

3.04

  

DEFICIENCY OF ADDITIONAL RENT

     6   

3.05

  

EXCESS OF ADDITIONAL RENTAL INSTALLMENTS

     6   

3.06

  

PRO RATING OF ADDITIONAL RENT

     6   

3.07

  

PREPAYMENT OF ADDITIONAL RENT—Intentionally Deleted

     6   

3.08

  

DISPUTE AS TO AMOUNT OF ADDITIONAL RENT

     6   

3.09

  

PAYMENT

     6   

3.10

  

ADVANCE RENTAL—Intentionally deleted

     6   

3.11

  

MANNER AND PLACE OF PAYMENT OF RENT

     6   

3.12

  

DEFAULT

     7   

3.13

  

ACCRUAL OF RENT

     7   

3.14

  

NET LEASE

     7    ARTICLE 4    TENANT’S BUSINESS TAX      7   

4.01

  

LANDLORD’S BUSINESS TAX

     8   

4.02

  

TAX ON TENANT’S LEASEHOLD IMPROVEMENTS

     8   

4.03

  

PROPERTY TAX

     8   

4.04

  

ALLOCATION OF TAX

     8   

4.05

  

SEPARATE SCHOOL TAXES

     8   

4.06

  

TAX APPEAL

     9   

4.07

  

CAPITAL TAX

     9    ARTICLE 5    OPERATING COSTS      9   

5.01

  

ALLOCATION OF OPERATING COSTS

     11   

5.02

  

FULL OCCUPANCY

     11   

5.03

  

USE OF ELECTRICITY

     11   

5.04

  

METERS

     12    ARTICLE 6    ASSIGNING OR SUBLETTING      12   

6.01

  

REQUEST TO ASSIGN OR SUBLET

     12   

6.02

  

LANDLORD’S RIGHT TO CANCEL

     12   

6.03

  

ASSIGNMENT AGREEMENT

     13   

6.04

  

CONSENT NOT TO RELEASE TENANT

     13   

6.05

  

CHANGE IN CORPORATE CONTROL

     13   

6.06

  

NOTICE OF CHANGE OF CONTROL

     13   

6.07

  

COST OF CONSENT

     13    ARTICLE 7    TENANT’S COVENANTS      13   

7.01

  

TENANT REPAIRS

     13   

7.02

  

RULES AND REGULATIONS

     14   

7.03

  

USE OF PREMISES

     14   

7.04

  

INCREASE IN INSURANCE PREMIUMS

     14   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

(continued)

 

          Page  

7.05

  

CANCELLATION OF INSURANCE

     14   

7.06

  

OBSERVANCE OF LAW

     15   

7.07

  

WASTE AND OVERLOADING OF FLOORS

     15   

7.08

  

INSPECTION

     15   

7.09

  

INDEMNITY TO LANDLORD

     16   

7.10

  

DAMAGE BY TENANT

     16   

7.11

  

TENANT INSURANCE

     16   

7.12

  

NO ABATEMENT OF RENT

     17   

7.13

  

EXHIBITING PREMISES

     17   

7.14

  

SIGNAGE

     17   

7.15

  

NAME OF BUILDING

     18   

7.16

  

KEEP TIDY

     18   

7.17

  

DELIVERIES

     18   

7.18

  

NOTICE OF DAMAGE

     18   

7.19

  

ALTERATIONS, ETC

     18   

7.20

  

CONSTRUCTION LIENS

     19   

7.21

  

SECURITY—Intentionally Deleted

     19   

7.22

  

HAZARDOUS SUBSTANCES

     19   

7.23

  

NUISANCE

     20    ARTICLE 8    LANDLORD’S COVENANTS      20   

8.01

  

QUIET ENJOYMENT

     20   

8.02

  

TAXES, ETC

     20   

8.03

  

HEATING AND AIR CONDITIONING

     21   

8.04

  

LANDLORD’S REPAIR

     21   

8.05

  

JANITORIAL SERVICES

     21   

8.06

  

DELAYS IN PROVISION OF SERVICES

     21   

8.07

  

LANDLORD’S INSURANCE

     22   

8.08

  

GOOD FAITH

     22    ARTICLE 9    TENANT’S FIXTURES      22   

9.01

  

REMOVAL OF TENANT’S FIXTURES

     23    ARTICLE 10    DAMAGE OR DESTRUCTION OF LEASED PREMISES      23   

10.01

  

PARTIAL DAMAGE

     23   

10.02

  

TOTAL DAMAGE

     23   

10.03

  

OBLIGATION TO REPAIR

     23   

10.04

  

ABATEMENT OF RENT

     24   

10.05

  

DAMAGE TO 50% OF 350 BUILDING OR 390 BUILDING

     24   

10.06

  

COMPLETION OF REPAIR—Intentionally Deleted

     24    ARTICLE 11    LIABILITY FOR DAMAGE TO PROPERTY      24    ARTICLE 12
   DEFAULT OF TENANT      25    ARTICLE 13    BANKRUPTCY      25    ARTICLE 14
   RE ENTRY BY LANDLORD      25    ARTICLE 15    RIGHT OF TERMINATION      26   
ARTICLE 16    DISTRESS      26    ARTICLE 17    NON-WAIVER      26   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

(continued)

 

          Page   ARTICLE 18    CHANGES TO BUILDING      26    ARTICLE 19   
SEVERANCE OF LAND      27    ARTICLE 20    COSTS OF COLLECTION      27   
ARTICLE 21    PROFITS AND REMEDIES BY LANDLORD      27   

21.01

  

PAYMENTS TO THIRD PARTIES

     27   

21.02

  

NON-PAYMENT OF ADDITIONAL RENT

     27   

21.03

  

INTEREST ON ARREARS

     27    ARTICLE 22    NOTICE      27    ARTICLE 23    SUBORDINATION,
POSTPONEMENT, ATTORNMENT      28   

23.01

  

TENANT’S RIGHT TO POSSESSION

     28   

23.02

  

ATTORNMENT BY TENANT

     28    ARTICLE 24    CERTIFICATE      29    ARTICLE 25    REGISTRATION     
29    ARTICLE 26    PLANNING ACT      29    ARTICLE 27    TRANSFER BY LANDLORD
     29    ARTICLE 28    NO ADVERTISING OF LEASED PREMISES      30    ARTICLE 29
   TIME OF ESSENCE      30    ARTICLE 30    LAWS OF ONTARIO      30    ARTICLE
31    SEVERABILITY OF COVENANTS      30    ARTICLE 32    HEADINGS      30   
ARTICLE 33    SCHEDULES      30    ARTICLE 34    LEASE ENTIRE AGREEMENT      31
   ARTICLE 35    INTERPRETATION      31    ARTICLE 36    SUCCESSORS      31   
ARTICLE 37    JOINT AND SEVERAL COVENANT      31    ARTICLE 38   
CONFIDENTIALITY      32    ARTICLE 39    EXECUTION IN COUNTERPARTS, FACSIMILE
AND EMAIL      32    ARTICLE 40    CANCELLATION OF PREVIOUS LEASE      33   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

(continued)

 

 

          Page   SCHEDULE   

“A” LEGAL DESCRIPTION

     34    SCHEDULE   

“B1” FLOOR PLAN OF 350 LOWER LEVEL PREMISES

     35    SCHEDULE   

“B2” FLOOR PLAN OF 350 FIRST FLOOR PREMISES

     36    SCHEDULE   

“B3” FLOOR PLAN OF 350 FOURTH FLOOR PREMISES

     37    SCHEDULE   

“B4” FLOOR PLAN OF 350 FIFTH FLOOR PREMISES

     38    SCHEDULE   

“B5” FLOOR PLAN OF 350 SIXTH FLOOR PREMISES

     39    SCHEDULE   

“B6” FLOOR PLAN OF 390 FIRST FLOOR PREMISES

     40    SCHEDULE   

“B7” FLOOR PLAN OF 390 SECOND FLOOR PREMISES

     41    SCHEDULE   

“B8” FLOOR PLAN OF 360 FITNESS PREMISES

     42    SCHEDULE   

“B9” FLOOR PLAN OF 340 FIRST FLOOR PREMISES

     43    SCHEDULE   

“B10” FLOOR PLAN OF 340 MEZZANINE PREMISES

     44    SCHEDULE   

“C” RULES AND REGULATIONS

     45    SCHEDULE   

“D” PARKING

     47    SCHEDULE   

“D1” SITE PLAN

     48    SCHEDULE   

“E” OPTION TO EXTEND

     49    SCHEDULE   

“F” ENVIRONMENTAL MANAGEMENT PLAN

     50    SCHEDULE   

“G” LEASEHOLD IMPROVEMENTS

     54    SCHEDULE   

“H” LANDLORD’S WORK

     55    SCHEDULE   

“I” ADDITIONAL TERMS

     56    SCHEDULE   

“J” CLEANING SPECIFICATIONS

     63   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

THIS INDENTURE made as of the 1st day of November, 2010.

BETWEEN:

KANATA RESEARCH PARK CORPORATION

(Hereinafter called the “Landlord”)

OF THE FIRST PART

AND:

MITEL NETWORKS CORPORATION

(Hereinafter called the “Tenant”)

OF THE SECOND PART

WITNESSETH that in consideration of the rents, covenants, conditions and
agreements herein contained, the Landlord and the Tenant covenant and agree as
follows:

ARTICLE 1

LEASED PREMISES

 

1.00

The Landlord hereby leases to the Tenant all those premises consisting of:

 

  (a)

approximately Twenty-Three Thousand Six Hundred and Sixty-Seven (23,667) useable
[Twenty-Six Thousand Nine Hundred and Seventy-Five point Six Five
(26,975.65) rentable] square feet of space located on the lower level (the “350
Lower Level Premises”);

 

  (b)

approximately Ten Thousand Four Hundred and Forty-Six (10,446) useable [Eleven
Thousand Nine Hundred and Six point Three Five (11,906.35) rentable] square feet
of space located on the first (1st) floor (the “350 First Floor Premises”);

 

  (c)

approximately Thirty-Nine Thousand and Seventy-Five (39,075) useable [Forty-Four
Thousand Five Hundred and Thirty-Seven point Six Nine (44,537.69) rentable]
square feet of space located on the fourth (4th) floor (the “350 Fourth Floor
Premises”);

 

  (d)

approximately Thirty-Nine Thousand and Seventy-Five (39,075) useable [Forty-Four
Thousand Five Hundred and Thirty-Seven point Six Nine (44,537.69) rentable]
square feet of space located on the fifth (5th) floor (the “350 Fifth Floor
Premises”);

 

  (e)

approximately Thirty-Eight Thousand Seven Hundred and Eighty-Six
(38,786) useable [Forty-Four Thousand Two Hundred and Eight point Two Eight
(44,208.28) rentable] square feet of space located on the sixth (6th) floor (the
“350 Sixth Floor Premises”);

of the building municipally known as 350 Legget Drive, in the City of Ottawa
(the “350 Building”), and

 

  (f)

approximately Fourteen Thousand Six Hundred and Sixty-Six (14,666) useable
[Sixteen Thousand Five Hundred and Forty-Seven point Six Five
(16,547.65) rentable] square feet of space located on the first (1st) floor (the
“390 First Floor Premises”);

 

  (g)

approximately Six Thousand One Hundred and Sixty-Six (6,166) useable [Six
Thousand Nine Hundred and Fifty-Seven point One Zero (6,957.10) rentable] square
feet of space located on the first (1st) floor (the “390 Fitness Premises”);



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (h)

approximately Fifteen Thousand Three Hundred and Ninety-Nine (15,399) useable
[Seventeen Thousand Three Hundred and Seventy-Four point Six Nine
(17,374.69) rentable] square feet of space located on the second (2nd) floor
(the “390 Second Floor Premises”);

of the building municipally known as 390 March Road, in the City of Ottawa (the
“390 Building”), and

 

  (i)

approximately Eleven Thousand Six Hundred and Sixteen (11,616) useable [Twelve
Thousand Six Hundred and Thirty-Nine point Three Seven (12,639.37) rentable]
square feet of space located on the first (1st) floor (the “340 First Floor
Premises”);

 

  (j)

approximately Eight Thousand Six Hundred and Fifty-Four (8,654) useable [Nine
Thousand Four Hundred and Sixteen point Four Two (9,416.42) rentable] square
feet of space located on the mezzanine (the “340 Mezzanine Premises”);

of the building municipally known as 340 Legget Drive, in the City of Ottawa
(the “340 Building”),

(herein collectively referred to as the “Leased Premises”). The 340 Building,
350 Building, and 390 Building are collectively referred to as the “Building”,
which buildings are erected on the lands (herein called the “Lands”) described
in Schedule “A” annexed hereto. The Leased Premises are more particularly
outlined in bold on the floor plans annexed hereto and marked as Schedules “B1”
to “B9” inclusively. The parties acknowledge and agree that the foregoing
calculation of the area of the Leased Premises (estimated based on preliminary
blocking plans provided to the Landlord from the Tenant and remain subject to
final drawings and certification as noted below, therefore may be subject to
variances), and Building has been estimated only and that the actual area of the
Leased Premises and Building shall be subject to certification by the Landlord
within thirty (30) days of its receipt of final drawings and completion of any
leasehold improvements and the Landlord’s Work (as defined in Schedule “H”), in
accordance with ANSI BOMA Z65.1-1996 building standards, as amended excluding
roof top penthouses and links between the buildings that are not open. Upon
receipt of Tenant approved drawings from its designer, the Landlord shall obtain
from its architect the estimated area of the Leased Premises and provide same to
the Tenant. The Tenant shall have the right to reduce the area of its Leased
Premises if the area of the Leased Premises exceeds five percent (5%) from the
areas set out above. In such event, the Net Rent per Annum set out in clause
3.00, the Tenant’s Proportionate Share set out in clause 1.01(c), and the Rent
Payment Received set out in Schedule “I” clause 15, shall be adjusted
accordingly.

 

1.01

ADDITIONAL DEFINITIONS

For the purposes of this Lease and any additions or amendments thereto:

 

  (a)

“Improvements” means all improvements located on the Lands, including the
Building, the parking lot or structure servicing the Building and other
facilities and physical structures which are for the exclusive use of occupants
of the Building;

 

  (b)

“Common Areas” means at any time those portions of the Lands and Building not
leased or designated for lease to tenants but provided to be used in common by
(or by the sublessees, agents, employees, customers or licensees of) the
Landlord, Tenant and other tenants of the Building, whether or not they are open
to general public and shall include any fixtures, chattels, systems, decor,
signs, facilities or landscaping contained in those areas or maintained or used
in connection with them, and shall be deemed to include the city sidewalks
adjacent to the Lands and any pedestrian walkway system (either above or below
ground), park, or other public facility in respect of which the Landlord is from
time to time subject to obligations arising from the Lands and Building.

 

  (c)

“Tenant’s Proportionate Share” means:

 

  (i)

Sixty point Four Seven percent (60.47%) for the 350 Building;

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (ii)

Twenty-Two point Six Five percent (22.65%) for the 390 Building;

 

  (iii)

Thirteen point Eight Nine percent (13.89%) for the 340 Building;

subject to the said percentages being varied based on the actual area of the
Leased Premises and Building as certified by the Landlord.

 

  (d)

“Permitted Transfers” means an affiliated company, or subsidiary of the Tenant,
or a purchaser of all of the assets or all of the shares of the Tenant who can
provide the same quality of financial covenant, or the entity resulting in the
continuation of the Tenant following the merger or amalgamation of the Tenant.

ARTICLE 2

TERM

 

2.00

To have and to hold the Leased Premises for and during the term of five
(5) years, three (3) months and fifteen (15) days (hereinafter called the
“Term”) to be computed from the 1st day of November, 2010 (the “Commencement
Date”) and from thenceforth next ensuing and fully to be completed and ended on
the 15th day of February, 2016, save and except for the 390 Fitness Premises for
which the Term will commence on April 1, 2011.

 

2.01

INABILITY TO GIVE OCCUPANCY

It is hereby agreed that if the Landlord is unable to deliver vacant possession
of the 390 Fitness Premises by April 1, 2011 by reason of any previous tenant or
occupant overholding (but not by reason of circumstances beyond the Landlord’s
control), the Landlord shall diligently exercise all of its rights to obtain
vacant possession of the 390 Fitness Premises and the rent payable hereunder
shall abate at a rental per day equal to 1/365th of the Annual Rent payable
until such completion or vacant possession is obtained but the Landlord shall
not be liable to the Tenant for damages of any nature whatsoever and this Lease
shall continue in full force and effect subject only to the abatement of rent as
aforesaid. In the event that the Landlord is unable to deliver vacant possession
of the 390 Fitness Premises on or before April 1, 2011, then the Term for the
390 Fitness Premises shall be delayed (and the commencement date extended) by
the number of days of delay, however, the expiry date shall be coterminous with
the Term.

 

2.02

EARLY OCCUPANCY—Intentionally deleted.

 

2.03

OVERHOLDING

If the Tenant shall continue to occupy the Leased Premises after the expiration
of this Lease with or without the consent of the Landlord and without any
further written agreement, the Tenant shall be a monthly tenant at a rent
equivalent to 150% of the Monthly Rent together with the Additional Rent hereby
reserved and subject to all the terms and conditions herein set out except as to
length of tenancy.

ARTICLE 3

BASIC RENT

 

3.00

In each year during the Term of this Lease, the Tenant covenants and agrees to
pay without any set off or deduction whatsoever, to the Landlord, as rent for
the Leased Premises, and for the non exclusive use of the common areas of the
Building (which common area allocation shall be: 8.81% for the 340 Building,
13.98% for the 350 Building and 12.83% for the 390 Building %, however, the
common area allocation is subject to verification and modification from time to
time by the Landlord based upon the final areas of the Leased Premises and
building, and reconfigurations as they occur from time to time, as certified by
the Landlord), the following:

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Term

 

Leased Premises

 

Net Rental Rate

per Sq. Ft. per Annum

 

Total Net Rent per

        Annum         

November 1, 2010

to February 15, 2012

  350 Lower Level Premises   $7.00   $188,829.53

February 16, 2012

to February 15, 2013

  350 Lower Level Premises   $11.97   $322,881.82

February 16, 2013

to February 15, 2016

  350 Lower Level Premises   $7.00   $188,829.53

November 1, 2010

to

February 15, 2012

  350 First Floor Premises   $10.00   $119,063.51   350 Fourth Floor Premises  
  $445,376.85   350 Fifth Floor Premises     $445,376.85   350 Sixth Floor
Premises     $442,082.83   390 First Floor Premises     $165,476.48   390 Second
Floor Premises     $173,746.92

February 16, 2012

to February 15, 2013

  350 First Floor Premises   $14.97   $178,230.71   350 Fourth Floor Premises  
  $666,701.62   350 Fifth Floor Premises     $666,701.62   350 Sixth Floor
Premises     $661,770.67   390 First Floor Premises     $247,708.06   390 Second
Floor Premises     $260,088.40

February 16, 2013

to February 15, 2016

  350 First Floor Premises   $11.00   $130,969.86   350 Fourth Floor Premises  
  $489,914.54   350 Fifth Floor Premises     $489,914.54   350 Sixth Floor
Premises     $486,291.11   390 First Floor Premises     $182,024.13   390 Second
Floor Premises     $191,121.61

November 1, 2010

to February 15, 2012

  340 First Floor Premises   $6.00   $75,836.22   340 Mezzanine Premises    
$56,498.50

February 16, 2012

to February 15, 2013

  340 First Floor Premises   $10.97   $138,646.07   340 Mezzanine Premises    
$103,292.28

February 16, 2013

to February 15, 2016

  340 First Floor Premises   $6.00   $75,836.22   340 Mezzanine Premises    
$56,498.50

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

April 1, 2011

to February 15, 2012

  390 Fitness Premises   $8.00   $55,656.78

February 16, 2012

to February 15, 2013

  390 Fitness Premises   $12.97   $90,229.26

February 16, 2013

to February 15, 2016

  390 Fitness Premises   $8.00   $55,656.78

(herein called the “Annual Rent”). The Annual Rent will be adjusted
proportionately for any lease year which is other than twelve months. All
monetary amounts payable under this Lease shall be in Canadian dollars. The
parties agree that the net rental rates for the period February 16, 2012 to
February 15, 2013 shall be adjusted based on the certification of the Leased
Premises.

 

3.01

MONTHLY RENT

The Annual Rent shall be payable in equal monthly installments (hereinafter
called the “Monthly Rent”) in advance on the first day of each calendar month
during the Term. If the Term commences on any day other than the first (1st) or
ends on any day other than the last of a calendar month, rent for the fraction
of a month at the commencement and at the end of the Term shall be prorated at a
rate per day equal to 1/365th of the Annual Rent payable. The Annual Rent and
the Monthly Rent may be varied based on the actual area of the Leased Premises
and Building as certified by the Landlord.

 

3.02

ADDITIONAL RENT

 

  (a)

The Tenant covenants to pay as additional rent all sums to be paid to the
Landlord hereunder including, without limiting the generality of the foregoing,
all tax on the Tenant’s leasehold improvements, Harmonized Sales Tax and the
Tenant’s Proportionate Share of the Tax, Capital Tax, Landlord’s Business Tax
and Operating Costs, and the cost of all Landlord approved Tenant specific
additional services requested in writing by the Tenant (herein called
“Additional Rent”). The parties acknowledge that Capital Tax has been
eliminated, and that reference to Capital Tax in this Lease shall remain in the
event such a tax is reinstated; and

 

  (b)

The Additional Rent for the year 2011 is estimated at: (i) Nine Dollars and
Forty-Seven Cents ($9.47) per rentable square foot per annum for the premises
located in the 350 Building, (ii) Thirteen Dollars and Ninety-Cents ($13.90) per
rentable square foot per annum for the premises located in the 390 Building, and
(iii) Seven Dollars and Ninety-Eight Cents ($7.98) per rentable square foot per
annum for the premises located in the 340 Building.

 

3.03

ESTIMATED ADDITIONAL RENTALS

 

  (a)

During the Term, the Tenant shall pay to the Landlord monthly in advance on the
1st day of each and every month during the Term, one twelfth (1/12) of the
amount of such annual Additional Rent as reasonably estimated by the Landlord to
be due from the Tenant. Such estimates may be adjusted no more than once per
year by the Landlord and shall be adjusted at the end of each calendar year, and
the Tenant shall pay to the Landlord monthly installments of Additional Rent
according to such estimates, as so adjusted.

 

  (b)

On or before April 1st of any year, the Landlord shall prepare a statement based
on actuals received for the previous year (the “Statement”) and provide same to
the Tenant. The Landlord agrees to cooperate with the Tenant and provide
explanations for any queries the Tenant may have in relation to the Statement,
and if necessary, provide the Tenant with backup documentation with respect
thereto.

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.04

DEFICIENCY OF ADDITIONAL RENT

If the aggregate amount of such estimated Additional Rent payments made by the
Tenant in any year should be less than the actual Additional Rent due for such
year, then the Tenant shall pay to the Landlord as Additional Rent within ten
(10) days after Tenant’s receipt of notice thereof from the Landlord of the
amount of such deficiency.

 

3.05

EXCESS OF ADDITIONAL RENTAL INSTALLMENTS

If the aggregate amount of such estimated Additional Rent payments made by the
Tenant in any year of the Term should be greater than the actual Additional Rent
due for such year, then should the Tenant not be otherwise in material default
hereunder, the amount of such excess will be applied by the Landlord to the next
succeeding installments of such Additional Rent due hereunder; and if there be
any such excess for the last year of the Term, the amount thereof will be
refunded by the Landlord to the Tenant within thirty (30) days after the
completion of the Landlord’s year end review, provided the Tenant is not
otherwise in material default under the terms of this Lease.

 

3.06

PRO RATING OF ADDITIONAL RENT

If only part of any calendar year is included within the Term, the amount of the
Additional Rent payable by the Tenant for such partial year shall be prorated
based on the number of days in the calendar year and shall be based upon the
estimates made by the Landlord and upon a final determination of such Additional
Rent, the amount remaining unpaid at the termination of this Lease shall,
notwithstanding such termination, be adjusted and paid within a reasonable time
thereafter.

 

3.07

PREPAYMENT OF ADDITIONAL RENT—Intentionally Deleted.

 

3.08

DISPUTE AS TO AMOUNT OF ADDITIONAL RENT

In the event of any dispute by the Tenant as to the amount of any Additional
Rent claimed by the Landlord or the amount of the Tenant’s Proportionate Share
thereof, the opinion of the Landlord’s third party auditors shall be conclusive
and binding as to the amount thereof for any period to which the opinion relates
unless shown to be erroneous in some substantive respect.

 

3.09

PAYMENT

Direct Deposit: The Tenant shall have the monthly payments due by the Tenant
under this Lease deposited directly to the Landlord’s bank account. The Tenant
agrees that it is responsible for paying service fees and any other charges in
connection with this system and shall pay these fees following receipt of the
Landlord’s invoice for same, together with proof of the fees charged. The
parties agree to co-operate in executing whatever forms are required to activate
the direct deposit of such payments. If the Landlord or the Tenant changes its
bank or financial institution, it must immediately notify the other party in
writing so that the Tenant can ensure that such payments by direct deposit are
received by Landlord so that there is no gap in the continuity of payments to
the Landlord.

 

3.10

ADVANCE RENTAL—Intentionally deleted.

 

3.11

MANNER AND PLACE OF PAYMENT OF RENT

All rent shall, until further written notice is received from the Landlord, be
paid by the Tenant without any prior demand therefor to Kanata Research Park
Corporation at its principal office located at 555 Legget Drive, Suite 206,
Ottawa, Ontario, Canada K2K 2X3, or at such other place in Canada as Kanata
Research Park Corporation may designate in writing from time to time, and shall
be payable in lawful money of Canada. The Landlord agrees that payments made to
Kanata Research Park Corporation pursuant to this Lease shall be deemed to be
payments made to the Landlord and the Tenant shall not be required to see to the
application thereof.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.12

DEFAULT

Any sums received by the Landlord from or for the account of the Tenant when the
Tenant is in default hereunder may be applied at the Landlord’s option to the
satisfaction, in whole or part, of any of the obligations of the Tenant then due
hereunder in such manner as the Landlord sees fit, and regardless of any
designation or instructions of the Tenant to the contrary. If Landlord applies
sum in a manner different to any designation or instructions given by the
Tenant, it shall promptly advise the Tenant.

 

3.13

ACCRUAL OF RENT

Rent shall be considered as annual and accruing from day-to-day, and where it
becomes necessary for any reason to calculate such rent for an irregular period
of less than one (1) year an appropriate apportionment and adjustment shall be
made. Where the calculation of any Additional Rent is not made until after the
termination of this Lease, the obligation of the Tenant to pay such Additional
Rent shall survive the termination of this Lease and such amounts shall be
payable by the Tenant upon demand by the Landlord.

 

3.14

NET LEASE

The Tenant acknowledges and agrees that it is intended that this Lease shall be
a completely carefree net lease for the Landlord and that the Landlord shall not
be responsible during the Term for any costs, charges, expenses or outlays of
any nature whatsoever arising from or relating to the Leased Premises, whether
foreseen or unforeseen and whether or not within the contemplation of the
parties at the commencement of the Term except as shall be otherwise expressly
provided for in this Lease and other than Income Tax due by the Landlord, the
Tenant shall be responsible for any business transfer tax, value added tax,
multi stage sales tax, goods and services tax, harmonized sales tax, or any
other tax or levy on rental income paid pursuant to this Lease that may be
charged, levied or assessed by any government or other applicable taxing
authority against the Landlord whether known as a harmonized sales tax or any
other name (“Harmonized Sales Tax” or “HST”).

ARTICLE 4

TENANT’S BUSINESS TAX

 

4.00

If levied in the province in which the Building is situate, in each and every
year during the Term, the Tenant covenants to pay and discharge prior to the
same becoming due and payable, all taxes, rates, duties and assessments and
other charges that may be levied, rated, charged or assessed against or in
respect of the Tenant’s or other occupant’s use and occupancy of the Leased
Premises, or in respect of the Tenant’s or other occupant’s leasehold
improvements, equipment, machinery, trade fixtures and facilities situate or
installed on or in the Leased Premises and every tax and license fee in respect
of any and every business carried on in the Leased Premises or in respect of the
use or occupancy thereof by the Tenant (and any and every subtenant, licensee or
occupant thereof) whether such taxes, rates, duties, assessments and license
fees are charged by any municipal, parliamentary, school or other body during
the term hereby demised. The Tenant will indemnify and keep indemnified the
Landlord from and against payment of all loss, costs, charges and expenses
occasioned by, or arising from any and all such taxes, rates, duties,
assessments, license fees, and any and all taxes which may in future be levied
or charged in lieu of such taxes; and any such loss, costs, charges and expenses
suffered by the Landlord may be collected by the Landlord as rent with all
rights of distress and otherwise as reserved to the Landlord in respect of rent
in arrears. The Tenant further covenants and agrees that upon written request of
the Landlord, the Tenant will promptly deliver to the Landlord for inspection
receipts for payment of all such taxes, rates, duties, assessments, license fees
and other charges in respect of all improvements, equipment and facilities of
the Tenant on or in the Leased Premises or in respect of any business carried on
in the Leased Premises which were due and payable up to one (1) month prior to
such request.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4.01

LANDLORD’S BUSINESS TAX

In the event that there are any taxes, rates, duties, assessments or charges
levied, rated, charged or assessed against the Landlord by any municipal or
other governmental authority with respect to the Landlord’s use or occupancy of
any part of the Building or the Lands which the Tenant is entitled to use in
common with other persons or with respect to any other part of the Building
which the Landlord uses or occupies for the purpose of supplying services to the
Leased Premises (such taxes, rates, duties, assessments or charges hereinafter
called the “Landlord’s Business Tax”), then it is agreed that in addition to all
other sums, the Tenant is required to pay pursuant to this Lease, the Tenant
shall pay to the Landlord as Additional Rent, the Tenant’s Proportionate Share
of such Landlord’s Business Tax.

 

4.02

TAX ON TENANT’S LEASEHOLD IMPROVEMENTS

The Tenant shall pay to the Landlord as Additional Rent, in respect of each
applicable tax year, an amount equal to that portion of the Tax for such tax
year, as determined by the Landlord, which may reasonably be regarded as being
attributable to the fixtures, improvements, installations, alterations,
additions and equipment from time to time made, erected or installed by or on
behalf of the Tenant in the Leased Premises.

 

4.03

PROPERTY TAX

“Tax” in this Lease means an amount equivalent to all taxes, rates, duties,
levies and assessments whatsoever levied, rated, charged or assessed by any
municipal, parliamentary, educational, school or other governmental authority
charged upon the Building, the Lands, the property and all improvements now or
hereafter appurtenant thereto or upon the Landlord on account thereof including
all taxes, rates, duties, levies and assessments for local improvements and
including any tax which has been attracted by the Tenant’s leasehold
improvements and equipment and for which the Tenant is responsible hereunder and
excluding any portion of Tax payable solely by any other tenant and excluding
any Tax charged against or applicable to the other office buildings constructed
on the Lands and the parking spaces (excluding visitor parking) applicable to
such buildings and excluding such taxes as corporate income, capital gains,
profits or excess profits, taxes assessed upon the income of the Landlord, and
shall also include any and all taxes which may in future be levied in lieu of
Tax as hereinbefore defined.

 

4.04

ALLOCATION OF TAX

If the Tax or any portion thereof that may be payable by the Tenant by reason of
this Lease, depends upon an assessment or an approximation of an assessment
which has not been made by the taxing authority or authorities having
jurisdiction, the Landlord, acting reasonably shall determine the same; any such
determination made by the Landlord shall be binding upon the Tenant unless shown
to be unreasonable or erroneous in some substantial respect. The Landlord shall
have the right from time to time to reasonably allocate and re allocate Taxes
not charged separately to the various buildings (including the Building) and the
parking garages located on the Lands.

 

4.05

SEPARATE SCHOOL TAXES

If the Tenant or any subtenant or licensee of the Tenant or any occupant of the
Leased Premises shall elect to have the Leased Premises or any part thereof
assessed for separate school taxes, the Tenant shall pay to the Landlord, as
Additional Rent, as soon as the amount of the separate school taxes is
ascertained, any amount by which the amount of separate school taxes exceeds the
amount which would have been payable for Tax had such election not been made,
and if the Tenant or any subtenant or licensee of the Tenant shall elect to have
the Leased Premises or any part thereof assessed for separate school taxes as
aforesaid, and if such separate school taxes are less than the taxes which would
have been payable for school taxes had such election not been made, then and in
that event, the Tenant shall be entitled to deduct from the rent for the first
month of the year following which such taxes were payable, the amount by which
the separate school taxes were less than the amount which would have been
payable for school taxes in the year prior to such month.

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4.06

TAX APPEAL

Any reasonable expense incurred by the Landlord in obtaining or attempting to
obtain a reduction in the amount of the Tax or the assessment upon which the Tax
may be based, shall be added to and included in the amount of the Tax, and if
the Tenant shall have paid its Proportionate Share of the Tax and the Landlord
shall thereafter receive a refund of any portion of the Tax, the Landlord shall
make an appropriate refund to the Tenant.

 

4.07

CAPITAL TAX

“Capital Tax” means the tax or excise imposed or capable of being imposed upon
the Landlord by any government authority having jurisdiction which is measured
or based in whole or in part upon the taxable capital employed by the Landlord,
which said taxable capital shall be deemed to be the cost to the Landlord of
said Building and Lands computed as if the amount of such tax were that amount
due if the Building and the Lands were the only property of the Landlord, the
Landlord was entitled to no capital deduction, investment allowance or any other
deduction whatsoever. For the purpose of this paragraph, the Term “investment
allowance” and “capital deduction” shall be defined by reference to the
applicable taxing statute.

ARTICLE 5

OPERATING COSTS

 

5.00

“Operating Costs” in this Lease means, without duplication, the total charges,
expenses, costs, fees, rentals, disbursements or outlays incurred, accrued,
paid, payable or attributable, whether by the Landlord or others on behalf of
the Landlord (costs of services and/or supplies provided by persons/companies
not dealing at arm’s length with the Landlord shall be competitive, and the
Landlord shall not act in an unreasonable or arbitrary manner in incurring and
allocating Operating Costs), for complete repair, replacement, maintenance,
operation, cleaning and management of the Building, Lands and all the
improvements thereon and the components of each of them (herein collectively
called the “Property”) such as are in keeping with maintaining the standard of a
first class commercial Property so as to give it high character and distinction,
including, without limiting the generality of the foregoing, the following:

 

  (a)

the cost of all repairs, replacements, improvements, alterations and equipment
required for such operation and maintenance (save and except major repairs,
replacements, improvements, alterations and equipment acquired which will be
amortized as per generally accepted accounting principles (GAAP));

 

  (b)

the annual amortization and interest, calculated at the Prime Rate plus two
percent (2%) per annum, on the undepreciated or unamortized balance of the cost
of all major repairs, replacements, improvements, alterations and equipment
acquired which are being amortized as per generally accepted accounting
principles (GAAP);

 

  (c)

the cost of maintaining and repairing the heating, air-conditioning, ventilation
and mechanical systems equipment;

 

  (d)

the cost of upgrades to the electrical system, including shut downs and
provision of temporary and alternate electrical power if available, air
conditioning, ventilating and mechanical systems and equipment in the Building;

 

  (e)

the cost of operating and maintaining any elevators, (including the cost of
service contracts);

 

  (f)

the costs of providing hot and cold water;

 

  (g)

the costs of providing electricity not otherwise chargeable to tenants;

 

  (h)

the costs of all fuel, gas and steam used in heating, ventilating and air
conditioning;

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (i)

the cost of energy conservation devices or equipment, conservation plans and
programs;

 

  (j)

the cost of snow removal;

 

  (k)

the cost of landscape maintenance including the cost of replacing any
landscaping on the Lands;

 

  (l)

the cost of window cleaning;

 

  (m)

the cost of insurance premiums for fire, casualty, liability, rental and any
other insurance coverage maintained by the Landlord in connection with the
Property;

 

  (n)

telephone and other utility costs;

 

  (o)

the amount paid or payable for all salaries, wages and benefits and other
payments paid to or on behalf of persons engaged in the cleaning, supervision,
maintenance and repair of the Property (including wages of the on site Property
Manager) such amounts to be apportioned if such person’s time is also spent on
other properties;

 

  (p)

the cost of accounting services necessary to prepare the statements and opinions
for the tenants and to compute the rents and other charges payable by the
tenants of the Building;

 

  (q)

the cost of providing security services;

 

  (r)

the cost of garbage or refuse removal from the Building not otherwise chargeable
to tenants;

 

  (s)

the cost of repair and maintenance of the roadways, curbs, paving, walkways,
pools, landscaping, lighting and other common facilities and outside areas;

 

  (t)

cost of services provided for the common use of the tenants;

 

  (u)

cost of replacing machinery or equipment which by its nature requires periodic
replacement;

 

  (v)

the cost of the fair rental value of space in the Building occupied by the
Landlord, its manager and/or personnel for property management purposes but
excluding Landlord’s general offices;

 

  (w)

building management fees or an administrative fee, being a percentage of
Additional Rent (which shall not exceed ten percent (10%);

 

  (x)

the cost of service contracts with independent contractors and all other
expenses, paid or payable by the Landlord in connection with the operation of
the Property.

Operating Costs shall not include:

 

  (y)

interest on, and the capital retirement of, debt except as specifically provided
in subparagraphs 5.00(a) and 5.00(b) above;

 

  (z)

retirement of any debt;

 

  (aa)

any amounts directly chargeable by the Landlord to any tenant or tenants of the
Building; and

 

  (bb)

the cost of any repairs paid for by insurance proceeds or for which the Landlord
was reimbursed by insurance proceeds;

 

  (cc)

fees, costs or commissions incurred in leasing the Building and the cost of
installing, operating and maintaining any specialty service for which the Tenant
does not enjoy equal benefit with the other occupants of the building, such as
by way of example, a daycare, athletic or recreational club;

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (dd)

the cost of repairing latent defects in the Building and parking facilities;

 

  (ee)

the cost of structural repairs of the Building including the Leased Premises
(including foundation, concrete floor, and structural frame);

 

  (ff)

all fines, suits, claims, demands, costs, charges and expenses for which the
Landlord is liable by reason of the negligent or willful act or omission of the
Landlord, or those for whom it is in law responsible; and

 

  (gg)

ground rents, if any.

 

5.01

ALLOCATION OF OPERATING COSTS

In determining the Operating Costs attributable to the Building, the Landlord
shall have the right from time to time to reasonably allocate and re allocate
such Operating Costs which represent operating costs incurred for facilities or
services shared by the Building and such other buildings as are owned or
operated by the Landlord and which are not charged or allocated separately
against the Building and any such other building or buildings. Any such
determination made by the Landlord shall be binding upon the Tenant unless shown
to be unreasonable or erroneous in some substantive respect.

 

5.02

FULL OCCUPANCY

If in any year the Building has not been fully occupied for the whole year, the
amount of the Operating Costs for such year may be adjusted by the Landlord,
acting reasonably, to an amount which reflects what the amount of the Operating
Costs would be if the Building had been fully occupied for the whole year.

 

5.03

USE OF ELECTRICITY

The Landlord will provide and permit the Tenant to use the electricity, domestic
water, sewage disposal and other utility services serving the Building in such
quantities as the Landlord from time to time determines to constitute normal use
for tenants in the Building. The Landlord reserves the right to shut down
electrical power to the Building, or any part thereof, by reason of any
accidents, repairs, alterations, additions and/or improvements, subject to prior
written notice to the Tenant, save and except in the event of an emergency, and
the Landlord shall not be liable for any direct, indirect or consequential costs
and/or damages due to such shut down. The Tenant shall not overload the capacity
of any such service. The Tenant shall not bring on the Leased Premises any
installations, appliances or business machines which are likely to consume
significant amounts of electricity or other utilities or which require special
venting without the prior written consent of the Landlord. The Landlord
acknowledges that Tenant’s existing equipment, particularly, in the 350 Building
and the 390 Building, have greater than normal electricity requirements, which
may be subject to supplemental charges, and Landlord consents to all of Tenant’s
existing equipment and agrees Tenant shall be entitled to retain same (or
similar replacement equipment) throughout the Term. The Tenant shall not engage
any person to provide any utility service to the Leased Premises. In order to
ensure that such capacity is not exceeded and to avert possible adverse effect
upon the Building’s electrical service, the Tenant shall not, without the
Landlord’s prior written consent in each instance, connect any additional
fixtures, appliances or equipment (other than normal office electrical fixtures,
lamps, computers and similar small office machines) to the Building’s electric
distribution system or make any alteration or addition to the electrical system
of the Leased Premises existing at the commencement of the Term. If the Landlord
grants such consent, the cost of all additional risers and other equipment
required therefor, together with all costs associated with shut downs and the
provision of auxillary electrical power, shall be paid as Additional Rent by the
Tenant to the Landlord upon demand. As a condition to granting such consent, the
Landlord may require the Tenant to agree to pay an increase in the Additional
Rent for Operating Costs by an amount which will reasonably reflect the
increased cost of the Landlord of the additional electrical services to be
furnished to the Leased Premises by the Landlord.

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.04

METERS

The Tenant covenants to pay for the cost of any additional metering which may be
required by the Landlord to be installed in the Building for the purpose of
determining the amount of electricity, gas, water and/or cooling consumed by the
Tenant in the Leased Premises.

ARTICLE 6

ASSIGNING OR SUBLETTING

 

6.00

Except to Permitted Transfers (as defined in clause 1.01(d) of this Lease), the
Tenant covenants that it will not assign or sublet the Leased Premises or any
part thereof without the prior written consent of the Landlord, which consent
shall not be unreasonably withheld or delayed, save and except in the event of
any of the following, in which case the Landlord may arbitrarily withhold its
consent:

 

  (a)

an assignment or sublet of the whole of the Leased Premises, the terms of which
have a net present value that are more than the net present value of the terms
of the Lease, or the terms then generally being offered to prospective tenants
(not including the value of initial leasehold improvements, leasing commissions
or inducements of any kind under the Lease), and if the Landlord consents to
such assignment or sublet, the Tenant shall pay the increased value to the
Landlord as Additional Rent. It shall be unreasonable for the Landlord to
withhold its consent to a subletting of the whole of the Leased premises if the
proposed subtenant is of such financial standing and operational responsibility
as to give reasonable assurance of the payment of all rental and other amounts
reserved in this Lease and compliance with all of the terms, covenants,
provisions and conditions of this Lease.

 

  (b)

where the assignee or subtenant is a prospective tenant with whom the Landlord
has provided an offer for the lease of premises within the Landlord’s portfolio
and the offer’s irrevocable date has not lapsed and negotiations are ongoing
with the prospective tenant.

 

6.01

REQUEST TO ASSIGN OR SUBLET

If the Tenant requests the Landlord’s consent to an assignment of this Lease or
to a subletting of the whole or any part of the Leased Premises, the Tenant
shall submit to the Landlord the name and address of the proposed assignee or
subtenant together with a copy of an offer or agreement to assign or sublet or
the sublease or assignment and such additional information as to the nature of
its business and its financial responsibility and standing (including financial
statements) as the Landlord may reasonably require (“required information”).

 

6.02

LANDLORD’S RIGHT TO CANCEL

Upon receipt of such request and the required information from the Tenant, the
Landlord shall have the right, exercisable in writing within five (5) business
days after such receipt, to cancel and terminate this Lease if the request is to
assign this Lease, or to sublet all of the Leased Premises, or, if the request
is to sublet a portion of the Leased Premises only, save and except if the
request to sublet is for short term subtenants that do not have an expiry date
coterminous with the Term, to cancel and terminate this Lease with respect to
such portion, in each case as of the date set forth in the Landlord’s notice of
exercise of right (“Landlord’s notice of termination”), which shall be neither
less than sixty (60) days nor more than one hundred and twenty (120) days
following the delivery of the Landlord’s notice of termination. If the Landlord
shall exercise such right, the Tenant shall have the option to: (1) surrender
possession of the entire Leased Premises, or the portion which is the subject of
the right, as the case may be, on the date set forth in the Landlord’s notice of
termination in accordance with the provisions of this Lease relating to the
surrender of the Leased Premises at the expiration of the Term, or (2) retract
the request to assign or sublet. In the event that the Landlord shall not
exercise the right to cancel this Lease, then the Landlord’s consent to any such
request to assign or sublet shall not be unreasonably withheld. For greater
certainty, Landlord’s right to cancel does not apply to Permitted Transfers.

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.03

ASSIGNMENT AGREEMENT

The Landlord’s consent to any assignment may be conditional upon the assignee
entering into an assignment in form and content satisfactory to the Landlord, to
perform, observe and keep each and every covenant, condition and agreement in
this Lease on the part of the Tenant to be performed, observed and kept
including the payment of rent and all other sums and payments agreed to be paid
or payable under this Lease on the days and times and in the manner specified.

 

6.04

CONSENT NOT TO RELEASE TENANT

In no event shall any assignment or sublet to which the Landlord may have
consented release or relieve the Tenant from its obligations fully to perform
all the terms, covenants and conditions of this Lease to be performed.

 

6.05

CHANGE IN CORPORATE CONTROL

If the Tenant is a corporation, or if this Lease, with the written consent of
the Landlord, is assigned to a corporation, and if at any time during the Term
any part or all of the corporate shares or voting rights of shareholders shall
be transferred (except to Permitted Transfers) by sale, assignment, bequest,
inheritance, trust, operation of law or other disposition, or treasury shares be
issued, so as to result in a change in the control of such corporation by the
person or persons now owning a majority of the corporate shares thereof, the
Landlord may terminate this Lease at any time after such change in control by
giving the Tenant thirty (30) days prior written notice of such termination. The
Tenant shall, at the request of the Landlord, make available to the Landlord for
inspection or copying, or both, the books and records of the Tenant which, alone
or with other data, show the applicability or inapplicability of this paragraph.
The Landlord agrees that the provisions of this clause 6.05 shall not apply if:
(1) the shares of the Tenant are traded on a publicly regulated stock exchange
in Canada or the United States of America and widely held; or (2) the shares of
the Tenant are being made available as part of a public offering of securities
and will comply with subsection (1), and prior to or so soon as reasonably
possible after any such change of control to the Tenant, the Landlord receives
assurances satisfactory to the Landlord that there will be continuity of the
existing management of the Tenant and of its business practices and policies,
notwithstanding any such change of control.

 

6.06

NOTICE OF CHANGE OF CONTROL

Where there is a change in corporate control of the Tenant, the Tenant shall
forthwith so advise the Landlord in writing.

 

6.07

COST OF CONSENT

The Tenant further agrees that prior to any consent for assignment, subletting
or change in control being effective and binding upon the Landlord, the Tenant
shall pay to the Landlord on demand the Landlord’s reasonable costs (including
the Landlord’s own administrative costs) incurred in connection with the
Tenant’s request for such consent.

ARTICLE 7

TENANT’S COVENANTS

 

7.00

The Tenant further covenants with the Landlord as follows:

 

7.01

TENANT REPAIRS

To repair, maintain and keep the Leased Premises and all trade fixtures and
improvements therein in good and substantial repair subject only to defects in
construction of the structural members of the Building and subject to the
Landlord’s

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

repairs set out in Section 8.04, reasonable wear and tear and damage by fire,
lightning and tempest or other casualty against which the Landlord is required
to be insured or is otherwise insured (herein collectively referred to as
“Tenant Repair Exceptions”); and that the Landlord may enter and view state of
repair (on twenty-four (24) hours’ advance notice and accompanied by a
representative of the Tenant, if available (except in the case of an emergency),
and that the Tenant will repair according to notice in writing, except for
Tenant Repair Exceptions and that the Tenant will leave the Leased Premises in
good repair, except for Tenant Repair Exceptions. Notwithstanding anything
hereinbefore contained, the Landlord may in any event, upon reasonable prior
notice to the Tenant (except in the case of an emergency), make repairs to the
Leased Premises if such repairs are, in the Landlord’s opinion, necessary for
the protection of the Building and the Tenant covenants and agrees with the
Landlord that if the Landlord exercises any such option to repair, the Tenant
will pay to the Landlord together with the next installment of Monthly Rent
which shall become due after the exercise of such option all sums which the
Landlord shall have expended in making such repairs and that such sums, if not
so paid within such time, shall be recoverable from the Tenant as rent in
arrears. Provided further that in the event that the Landlord from time to time
makes any repairs as hereinbefore provided, the Tenant shall not be deemed to
have been relieved from the obligation to repair and leave the Leased Premises
in a good state of repair. Notwithstanding the above, no notice is required to
be given by the Landlord to the Tenant for day-to-day repairs and maintenance
performed, coordinated and/or contracted by the Landlord’s onsite personnel. A
list of preferred contractors, as updated from time to time, shall be provided
to the Tenant together with a list of additional contractors, including their
names and contact information, used for day-to-day maintenance and repairs.

 

7.02

RULES AND REGULATIONS

That the Tenant and its employees and all persons visiting or doing business
with the Tenant on the Leased Premises shall be bound by and shall observe rules
and regulations annexed hereto or as may hereafter be reasonably set by the
Landlord of which notice in writing shall be given to the Tenant and upon such
notice being delivered all such rules and regulations shall be deemed to be
incorporated into and form part of this Lease.

 

7.03

USE OF PREMISES

The Leased Premises may be used for general office, head office, data centre,
lab purposes, warehousing, shipping and receiving and fitness centre.

 

7.04

INCREASE IN INSURANCE PREMIUMS

That it will not keep, use, sell or offer for sale in or upon the Leased
Premises any article which may be prohibited by any insurance policy in force
from time to time covering the Building including any regulations made by any
fire insurance underwriters applicable to such policies. In the event the
Tenant’s occupancy or conduct or business in, or on the Leased Premises, whether
or not the Landlord has consented to the same, results in any increase in
premiums for the insurance carried from time to time by the Landlord with
respect to the Building, the Tenant shall pay any such increase in premiums as
Additional Rent within ten (10) days after bills for such additional premiums
shall be rendered by the Landlord. In determining whether increased premiums are
a result of the Tenant’s use or occupancy of the Leased Premises, a schedule
issued by the organization computing the insurance rate on the Building showing
the various components of such rate, shall be conclusive evidence of the several
items and charges which make up such rate. The Tenant shall promptly comply with
all reasonable requirements of the insurance authority or of any insurer now or
hereafter in effect relating to the Leased Premises.

 

7.05

CANCELLATION OF INSURANCE

If any policy of insurance upon the Building or any part thereof or upon the
Lands or any part thereof shall be cancelled or rendered voidable by the insurer
by reason of any act, omission or occupation of the Leased Premises or any part
thereof by the Tenant, any assignee or subtenant of the Tenant or by anyone
permitted by the Tenant to be upon the Leased Premises, and the Tenant, after
receipt of notice from the Landlord, shall have failed to immediately reinstate
such insurance policies or avoid cancellation of such

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

insurance policies, the Landlord may at its option determine this Lease
forthwith by leaving upon the Leased Premises notice in writing of its intention
so to do and thereupon rent and any other payments for which the Tenant is
liable under this Lease shall be apportioned and paid in full to the date of
such determination and the Tenant shall immediately deliver up possession of the
Leased Premises to the Landlord and the Landlord may re enter and take
possession of the same or the Landlord shall pay any increased cost of such
insurance and the Tenant shall pay as Additional Rent, on demand, the amount by
which the premiums for such insurance are so increased.

 

7.06

OBSERVANCE OF LAW

To comply promptly at its own expense with all provisions of law including
without limitation, federal and provincial legislative enactments, building by
laws, and any other governmental or municipal regulations which relate to the
partitioning, equipment (all electrical equipment must be CSA or ULA approved),
operation and use of the Leased Premises, and to the making of any repairs,
replacements, alterations, additions, changes, substitutions or improvements of
or to the Leased Premises. And to comply with all police, fire and sanitary
regulations imposed by any federal, provincial or municipal authorities or made
by fire insurance underwriters, and to observe and obey all governmental and
municipal regulations and other requirements governing the conduct of any
business conducted in the Leased Premises. Provided that in default of the
Tenant so complying the Landlord may at its option where possible comply with
any such requirement and the cost of such compliance shall be payable on demand
by the Tenant to the Landlord as Additional Rent.

 

7.07

WASTE AND OVERLOADING OF FLOORS

Not to do or suffer any waste or damage, disfiguration or injury to the Leased
Premises or the fixtures and equipment thereof or permit or suffer any
overloading of the floors thereof; and not to place therein any safe, heavy
business machine or other heavy thing without first obtaining the consent in
writing of the Landlord; and not to use or permit to be used any part of the
Leased Premises for any dangerous, noxious or offensive trade or business and
not to cause or permit any nuisance in, at or on the Leased Premises; and
without the prior consent in writing of the Landlord, the Tenant will not bring
onto or use in the Leased Premises or permit any person subject to the Tenant to
bring onto or use on the Leased Premises any fuel or combustible material for
heating, lighting or cooking nor will it allow onto the Leased Premises any
stove, burner, kettle, apparatus or appliance for utilizing the same and the
Tenant will not purchase, acquire or use electrical current or gas for
consumption on the Leased Premises except from such supplier thereof as shall
have been approved in writing by the Landlord. Notwithstanding the foregoing,
the Landlord consents to the Tenant’s existing use of Leased Premises, as at the
date hereof.

 

7.08

INSPECTION

To permit the Landlord, its servants or agents to enter upon the Leased Premises
at any time and from time to time (on twenty-four (24) hours’ advance notice,
and accompanied by a representative of the Tenant, if available, except in the
case of an emergency) for the purpose of inspection and of making repairs,
alterations or improvements to the Leased Premises, or to the Building, and the
Tenant shall not be entitled to compensation for any inconvenience, nuisance or
discomfort occasioned thereby. For clarification purposes, the Landlord is not
required to provide notice to the Tenant for access to the Leased Premises
and/or Building for day-to-day management and operation of the Building
(including roof access via the Leased Premises). The Landlord, its servants or
agents may at any time and from time to time enter upon the Leased Premises (on
twenty-four (24) hours’ advance notice, except in the case of an emergency) to
remove any article or remedy any condition which, in the opinion of the
Landlord, reasonably arrived at, would be likely to lead to cancellation of any
policy of insurance and such entry by the Landlord shall not be deemed to be a
re entry. Notwithstanding the above, no notice is required to be given by the
Landlord to the Tenant for day-to-day repairs and maintenance performed,
coordinated and/or contracted by the Landlord’s onsite personnel.

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7.09

INDEMNITY TO LANDLORD

To promptly indemnify and save and hold harmless the Landlord for any and all
liabilities, damages, costs, claims, suits or actions of any nature or kind
including the full cost and expenses to the Landlord payable on demand in
resisting or defending the same to which the Landlord shall or may become liable
or suffer arising out of or by reason of:

 

  (a)

any breach, violation or non performance by the Tenant of any of its covenants
and obligations under this Lease;

 

  (b)

any damage to property while said property shall be in or about the Leased
Premises including the systems, furnishings and amenities thereof, as a result
of the negligence, misuse or willful act of the Tenant, its express or implied
invitees, licensees, agents, servants or employees; and

 

  (c)

any injury to any invitee, licensee, agent, servant or employee of the Tenant,
including death resulting at any time therefrom, occurring on or about the
Leased Premises, the Property or the Lands;

and this indemnity shall survive the expiry or sooner determination of this
Lease.

 

7.09A

INDEMNITY TO TENANT

Notwithstanding anything in this Lease to the contrary, neither the Tenant nor
any of its permitted subtenants or licensees shall be liable for any loss or
damage for which the Landlord is insured or required to be insured pursuant to
Section 8.07. The Landlord shall indemnify the Tenant against and from all
losses, costs, claims, or damages in respect of any injury, loss or damage to
the extent caused by an act or omission of the Landlord or those for whom the
Landlord is law responsible, or any breach by the Landlord of any provision of
this Lease. The Tenant shall not be liable for any indirect or consequential
damage of any type, or for damages for personal discomfort or illness of the
Landlord, its officers, directors, employees, contractors, invitees, clients
customers or other persons.

 

7.10

DAMAGE BY TENANT

That if the Building, including the Leased Premises, the elevators, boilers,
engines, pipes and other apparatus (or any of them) used for the purpose of
heating, ventilating or air conditioning the Building or operating the
elevators, or if the water pipes, drainage pipes, electric lighting or other
equipment of the Building or the roof or outside walls or other parts of the
Building will not function properly or become damaged or destroyed through the
negligence, carelessness or misuse of the Tenant, or of any of its invitees,
licensees, agents, servants, employees, clients, customers or contractors, or
through it or them in any way stopping up or injuring any heating, ventilating
or air conditioning apparatus, elevators, water pipes, drainage pipes or other
equipment or parts of the Building, the expense of the necessary repairs,
replacements or alterations shall be borne by the Tenant and paid forthwith on
demand to the Landlord as Additional Rent.

 

7.11

TENANT INSURANCE

 

  (a)

To maintain in force during currency of this Lease at the Tenant’s expense
insurance policies to cover the following:

 

  (i)

comprehensive general liability insurance with limits of not less than Ten
Million Dollars ($10,000,000.00) (including bodily injury and property damage,
tenant’s legal liability, cross liability and contractual liability) to cover
all responsibilities assumed by the Tenant with respect to the use or occupancy
of and the business carried on, in or from the Leased Premises, in amounts
acceptable to the Landlord;

 

  (ii)

all risk insurance covering leasehold improvements made or installed by or on
behalf of the Tenant in an amount equal to the full replacement value thereof;
and

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (iii)

any other insurance that the Landlord (or the Landlord’s mortgagee, if any) may
reasonably require from time to time in form and amounts and for insurance risks
against which a prudent Tenant would protect itself;

 

  (b)

That all Tenant’s insurance required hereunder shall be with insurers and upon
terms and conditions satisfactory to the Landlord. Copies of certificates
evidencing the insurance or its renewal shall be delivered to the Landlord at
the Landlord’s request;

 

  (c)

That all policies of insurance to be maintained by the Tenant shall, in the case
of general liability insurance, include the Landlord (and, where applicable, the
Landlord’s mortgagee) as additional insured and, in the case of all other
insurance coverage, contain a waiver by the insurer and Tenant of any rights of
subrogation or indemnity or any other claim to which the insurer might otherwise
be entitled against the Landlord (and mortgagee) or the agents or employees of
the Landlord. All such insurance policies shall also contain a provision
prohibiting the insurer from cancelling and/or materially altering the insurance
coverage without first giving the Landlord thirty (30) days prior written notice
thereof;

 

  (d)

That if the Tenant fails to take out or maintain in force such insurance, the
Landlord may take out the necessary insurance and pay the premium therefor, and
the Tenant shall pay to the Landlord the amount of such premium, plus a fifteen
percent (15%) administrative fee, immediately on demand as Additional Rent, and

 

  (e)

That if both the Landlord and the Tenant have claims to be indemnified under any
such insurance, the indemnity shall be applied first to the settlement of the
claim of the Landlord and the balance, if any, to the settlement of the claim of
the Tenant.

 

7.12

NO ABATEMENT OF RENT

That there shall be no abatement or reduction of rent and that the Landlord
shall not be liable for any damage howsoever caused to property of the Tenant or
of any person subject to the Tenant which is in or upon or being brought to or
from the Leased Premises or the Building or for personal injury (including
death) sustained in any manner by the Tenant or any person subject to the Tenant
while the Tenant or any such person is on or upon entering or leaving the Leased
Premises or Building unless such property damage or personal injury may have
been attributable to fault or neglect on the part of the Landlord or of any
person for whom the Landlord is at law responsible, and that the Tenant will
indemnify and save harmless the Landlord from and against all claims and demands
made against the Landlord by any person for or arising out of any such property
damage or personal injury. Notwithstanding the foregoing, the Tenant agrees to
provide the Landlord with copies of any and all accident/incident reports, if
any, or a written notice summarizing any incident if no report is completed,
within twenty-four (24) hours of the Tenant having been made aware of an
occurrence of any incident by which someone was injured, there was physical
damage to the Leased Premises and/or Building, or a third party, or which could
result in a claim.

 

7.13

EXHIBITING PREMISES

To permit the Landlord or its agents or servants upon reasonable prior notice
and accompanied by a representative of the Tenant, if available, to enter and
show the Leased Premises, during normal business hours, to prospective
purchasers of the Building and may after notice of termination of this Lease has
been given or within the last nine (9) months of the Term, enter and show the
Leased Premises to prospective tenants and erect signs stating that the premises
are “To Let”.

 

7.14

SIGNAGE

Subject to clause 2 of Schedule “I” attached to this Lease, the Tenant shall not
paint, display, inscribe or place any sign, symbol, notice or lettering of any
kind anywhere outside the Leased Premises, or within the Leased Premises, so as
to be visible from the outside of the Building, or the common areas thereof,
with the exception only of an

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

identification sign at the entrance to the Leased Premises (which sign shall be
subject to the Landlord’s written approval as to size, design and location). The
Landlord acknowledges and agrees that the size and location of all Tenant’s
existing signage is acceptable and that Tenant shall be entitled to upgrade or
replace existing signage in similar sizes and locations provided same comply
with all laws, subject to the Landlord’s prior approval, not to be unreasonably
withheld.

 

7.15

NAME OF BUILDING

Not to refer to the Building by any name other than that designated from time to
time by the Landlord and the Tenant shall use the name of the Building for the
business address of the Tenant but for no other purpose.

 

7.16

KEEP TIDY

The Tenant shall keep the Leased Premises clean, orderly and tidy. The Tenant
shall keep perishable items properly refrigerated. The Tenant shall deposit all
debris, trash and recyclables in appropriate areas, at times and in such manner
as the Landlord shall reasonably designate.

 

7.17

DELIVERIES

The Tenant shall receive, ship, take delivery of and allow and require suppliers
or others to deliver or take delivery of merchandise, supplies, fixtures,
equipment, furnishings, wares or merchandise only through the loading entrance
and other facilities provided for that purpose and at the times set by the
Landlord, save and except deliveries made to the Tenant’s exclusive shipping and
receiving bay(s) located in the 340 Building and 350 Building.

 

7.18

NOTICE OF DAMAGE

To notify the Landlord promptly of any damage to or defect in the Leased
Premises or the Building or any part thereof including any electrical, plumbing,
heating, ventilating, air conditioning, water, sprinkler or gas systems or
equipment, or the water pipes, gas pipes, telephone lines or electrical
apparatus within or leading to the Leased Premises, and in case of fire to give
immediate notice thereof to the Fire Department.

 

7.19

ALTERATIONS, ETC.

 

  (a)

Subject to item B in Schedule “G”, the Tenant will not make or erect in or to
the Leased Premises any installations, alterations, additions or partitions or
remove or change the location or style of any installations, alterations,
equipment, outlets, piping or wiring relating to the electrical, plumbing,
water, gas, air conditioning, heating or ventilating systems without submitting
drawings and specifications to the Landlord and obtaining the Landlord’s prior
written consent in each instance. The Tenant must further obtain the Landlord’s
prior written consent to any change or changes in such drawings and
specifications submitted as aforesaid. The Tenant’s request for such consent
shall be in writing and accompanied by an adequate description of contemplated
work and with appropriate working drawings and specifications thereof. The
Landlord’s cost of having its architects and/or engineers examine such drawings
and specifications shall be payable by the Tenant. The Landlord requires that
any and all work be performed by the Landlord’s contractors and/or professional
consultants engaged by the Tenant but in each case only under written contract
approved in writing by the Landlord and subject to all reasonable conditions
which the Landlord may impose and subject to inspection by and reasonable
supervision of the Landlord (including a supervision fee to be paid by the
Tenant to the Landlord equal to ten percent (10%) of the total cost of such
work). The Landlord may at its option require that only the Landlord’s
contractors be engaged for any mechanical, electrical, plumbing, structural or
sprinkler work to be done in the Leased Premises. Any work performed by or for
the Tenant shall be performed by competent workmen whose labour union
affiliations are not incompatible with those of any workmen who may be employed
in the Building by the Landlord, its contractors or

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

subcontractors. The Landlord shall, unless the Tenant otherwise agrees, and if
time permits, provide the Tenant with a competitive tender process involving a
minimum of three (3) bids from each subtrade category, and if time does not
permit, the Landlord shall endeavour to obtain competitive market rates. The
cost of all such work and of all materials, labour and services involved therein
and of all services, necessitated thereby shall be at the sole cost and expense
of the Tenant and shall be completed in a good and workmanlike manner and with
reasonable diligence in accordance with the description of the work approved by
the Landlord. Any such alterations, additions, and fixtures shall, when made or
installed, be and become the property of the Landlord without payment being made
therefor. Subject to Schedule “I” item 12, any alterations, additions and
fixtures installed by or on behalf of the Tenant that are submitted for approval
to the Landlord during the Term of the Lease, and any extensions thereof, shall
be subject to reinstatement as determined by the Landlord. The Tenant shall
deliver to the Landlord, within sixty (60) days of the completion of any
leasehold improvements, a complete “as built” set of plans for the Leased
Premises, in print and in the electronic format the Landlord designates; and

 

  (b)

If the Tenant replaces any lock in the Leased Premises with a high security
device, the Tenant shall on or before determination of this Lease, if requested
by the Landlord, replace such high security lock with a lock equal in quality
and comparable in design to the original lock and shall surrender to the
Landlord all keys, passcodes and access codes to the Leased Premises. The Tenant
shall provide keys or passcode access to the Landlord for all areas of the
Leased Premises for purposes of emergency maintenance, repair and loss
prevention.

 

7.20

CONSTRUCTION LIENS

The Tenant covenants that it will not suffer or permit during the Term hereof
any construction or other liens for work, labour, services or material ordered
by it or for the cost of which it may be in any way obligated to attach to the
Leased Premises or the Building or the Lands, and that whenever and so often as
any such liens shall attach or claims therefor shall be filed, the Tenant shall
within twenty (20) days after the Tenant has notice of the claim for lien,
procure the discharge thereof by payment or by giving security or in such manner
as is or may be required or permitted by law.

 

7.21

SECURITY—intentionally deleted.

 

7.22

HAZARDOUS SUBSTANCES

 

  (a)

The Tenant shall not cause or permit any Hazardous Substances to be brought
onto, created in, released or discharged from, placed or disposed of, at or near
the Leased Premises, Building or Lands other than in full compliance with all
Laws (as defined below);

 

  (b)

The Tenant shall not cause or permit to occur any violation of any federal,
provincial, municipal or local law, ordinance, or regulation, now or hereinafter
enacted (the “Laws”), relating to environmental conditions on, under, at, near
or about the Leased Premises, Building or Lands, or relating to the Landlord,
the Tenant or the Building, air, soil or ground water condition, including
without limitation, the generation, storage or disposal of Hazardous Substances;

 

  (c)

For the purposes of this section, “Hazardous Substances” means any substance, or
class of substance or mixture of substances which may be detrimental to the
environment, plant or animal life, or human health and includes, without
limitation, flammable, explosives, or radioactive materials, asbestos,
polychlorinated biphenyls (PCBs), chemicals believed to cause cancer or
reproductive toxicity, pollutants, contaminants, hazardous wastes, toxic
substances and related materials, petroleum and petroleum products, any
substance that, if added to water, may degrade or alter or form part of a
process of degradation or alteration of the quality or temperature of that water
to the extent that it is detrimental to its use by man or by any animal, fish or
plant, and substances declared to be hazardous or toxic under any law or
regulation now or

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

hereafter enacted or promulgated by any governmental authority having
jurisdiction over the Landlord, the Tenant, the Leased Premises or the Building
(the “Authorities”);

 

  (d)

The Tenant shall, at its own expense, comply with the Laws;

 

  (e)

The Tenant shall, at its own expense, make all submissions to, provide all
information required by, and comply with all requirements of the Authorities
under the Laws;

 

  (f)

The Tenant shall indemnify, defend and hold harmless the Landlord, the
Landlord’s mortgagees, any manager of the building, and their respective
officers, directors, beneficiaries, shareholders, partners, agents and
employees, from all fines, suits, procedures, claims and actions of every kind,
and all costs associated therewith (including legal fees on a solicitor and his
own client basis and consultants’ fees) arising out of or in any way connected
with any deposit, spill, discharge, or other release of Hazardous Substances
that occurs during the Term or any renewal or extension period, at or from the
Leased Premises as a result of acts or omissions of the Tenant or those for whom
Tenant is responsible at law, or which arises at any time from the Tenant’s use
or occupancy of the Leased Premises, or from the Tenant’s failure to provide all
information, make all submissions, and take all steps required by this Section
or by the Authorities;

 

  (g)

Notwithstanding any other provision of this Lease, if the Tenant creates or
brings to the Leased Premises any Hazardous Substances or if the conduct of the
Tenant’s business shall cause there to be any Hazardous Substances at or near
the Leased Premises, or discharged or released on, under or about the Leased
Premises, the Building or the Lands upon which the building is constructed, the
air, soil or ground water, then, notwithstanding any rule of law to the
contrary, such Hazardous Substances shall be and remain the sole and exclusive
property of the Tenant and shall not become the property of the Landlord,
notwithstanding the degree of affixation to the Leased Premises of the Hazardous
Substances or the goods containing the Hazardous Substances. This affirmation of
the Tenant’s interest in the Hazardous Substances or the goods containing the
Hazardous Substances shall not however prohibit the Landlord from dealing with
such material as otherwise provided for in this Lease.

 

7.23

NUISANCE

The Tenant shall not cause or maintain any nuisance in or about the Leased
Premises, and shall keep the Leased Premises free of debris, rodents, vermin and
anything of a dangerous noxious or offensive nature or which could create a fire
hazard (through undue load on electrical circuits or otherwise) or undue
vibration, heat or noise.

ARTICLE 8

LANDLORD’S COVENANTS

 

8.00

The Landlord further covenants with the Tenant:

 

8.01

QUIET ENJOYMENT

If the Tenant pays the Annual Rent, Additional Rent and all other sums reserved
herein and observes and performs the covenants, conditions and agreements set
out in this Lease, the Tenant shall and may peaceably possess and enjoy the
Leased Premises during the Term without interruption or disturbance from the
Landlord.

 

8.02

TAXES, ETC.

To pay or cause to be paid all taxes and rates, municipal, parliamentary or
otherwise, including, without limiting the generality of the foregoing, water
rates with respect to the Lands, the Building or assessed against the Landlord
in respect thereof, except those directly assessed or charged to or payable by
the Tenant, or assessed or charged with reference to the use or occupation of
the Leased Premises and except as otherwise provided in this Lease.

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.03

HEATING AND AIR CONDITIONING

To provide for heating and air conditioning so that when heat is reasonably
required for the reasonable use of the Leased Premises, the Landlord will
furnish heat therefor up to a reasonable temperature, and when the heating
system is not in use and the Landlord considers that air conditioning is
reasonably required, it will operate the air conditioning systems in the
Building providing base building cooling to the Leased Premises proportionately.
The Tenant shall be responsible for the cost of any usage of cooling over and
above the Tenant’s proportionate share. The Landlord acknowledges and agrees
that Tenant’s existing equipment, particularly in the 390 Building have special
heating and cooling requirements which may be subject to supplemental charges.
Any supplemental cooling requested by the Tenant shall be at the Landlord’s
approval , and at the Tenant’s sole cost and expense. The said heating and air
conditioning systems will be operated and maintained by the Landlord during
normal business hours and any other hours requested by the Tenant, which may be
subject to additional charges, except during the making of repairs, and the
Landlord shall not be liable for any indirect or consequential damages for
personal discomfort or illness due to such periods of non-operation. The
Landlord reserves the right to stop the services of the heating and/or air
conditioning equipment when necessary by reason of any accident or any repairs,
alterations or improvements which, in the judgment of the Landlord, are
desirable or necessary to be made until such repairs, alterations or
improvements shall have been completed. The Landlord shall have no further
responsibility or liability for failure to supply the said heating and/or
air-conditioning service when prevented from doing so by strikes or by any cause
beyond the Landlord’s reasonable control, or by orders or regulations by any
body or authority having jurisdiction, or by other reason of any failure of
electrical current, steam or water or suitable power supply or inability upon
the exercise of reasonable diligence to obtain such electrical current, steam or
water for the operation of the heating or air conditioning equipment.

 

8.04

LANDLORD’S REPAIR

To repair, replace and maintain the structural parts of the Building, the
Building roof cladding, and windows and all Common Areas, and to perform such
repairs, replacements and maintenance with reasonable dispatch, and in a good
and workmanlike manner, at any time and from time to time, and notwithstanding
anything contained herein to the contrary, the Tenant shall not be entitled to
compensation for any inconvenience, nuisance or discomfort occasioned thereby.

 

8.05

JANITORIAL SERVICES

To provide janitorial and cleaning services to the Leased Premises and common
areas of the Building in accordance with the cleaning specifications attached
hereto as Schedule “J”. The Landlord shall not be responsible for any act of
omission or commission on the part of any person or persons employed to clean
the Leased Premises or the Building. The Tenant shall have the right to revise
the cleaning specifications, if necessary, at its expense, and upon receiving
the Landlord’s approval, however, the cleaning specifications shall be not less
than those set out in Schedule “J” attached hereto.

 

8.06

DELAYS IN PROVISION OF SERVICES

Notwithstanding anything to the contrary contained in this Lease, it is
understood and agreed that whenever and to the extent that either party hereto
shall be unable to fulfill, or shall be bona fide delayed, hindered or
restricted in the fulfillment of any obligation hereunder in respect of the
supply or provision of any service or utility or the doing of any work or the
making of any repairs by reason of being unable to obtain the material, goods,
equipment, service, utility or labour required to enable it to fulfill such
obligation or by reason of any strikes, walkouts, labour troubles, statute, law
or order in council or any regulation or order passed or made pursuant thereto
or by reason of the order or direction of any administrator, controller or
board, or any governmental department or officer or other authority, or by
reason of not being able to obtain any permission or

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

authority required thereby, or by reason of any other cause beyond its control
whether of the foregoing character or not, which is not the fault of the party
delayed in performing the work or performing acts required under the terms of
this Lease, then the party so delayed shall be entitled to extend the time for
fulfillment of such obligation by a time equal to the duration of such delay or
restriction, and the other party shall not be entitled to compensation for any
inconvenience, nuisance, discomfort, direct or indirect or consequential damage
or damages thereby occasioned. The provisions of this clause 8.06 shall not,
however, operate to excuse the Tenant from the payment of Annual Rent and
Additional Rent in the amounts and at the times specified in this Lease. The
parties agree that the party claiming the benefit of this clause shall inform
the other party in writing promptly on learning of such delay and shall, where
possible, use commercially reasonable efforts to mitigate the effect of such
delay.

 

8.07

LANDLORD’S INSURANCE

To maintain in full force and effect throughout the Term, and any extensions
thereof, upon such terms and conditions and in such amounts as would be
maintained by a prudent owner of a property similar to the Building, the
following insurance:

 

  (a)

public liability and property damage insurance with respect to the Landlord’s
operations in the Building;

 

  (b)

“all risk” coverage on a replacement basis and boiler and machinery insurance on
all real and personal property owned by the Landlord or from which it is legally
responsible comprising or located upon the Lands;

 

  (c)

insurance against loss of the Landlord’s gross profit including loss of Monthly
Rent and Additional Rent; and

 

  (d)

such other reasonable forms of insurance as the Landlord may from time to time
consider advisable.

Notwithstanding any contribution by the Tenant to the cost of the Landlord’s
insurance (Operating Costs), the Tenant agrees that it is not relieved of
liability from acts, faults, negligence or omissions and no insurable interests
are conferred on the Tenant under any policies of insurance carried by the
Landlord, and the Tenant has no right to receive proceeds under any of these
policies.

 

8.08

GOOD FAITH

Save as otherwise expressly provided herein to the contrary, the Landlord and
each person acting for the Landlord, in making a determination, designation,
calculation, estimate, conversion or allocation under this Lease, will act in
good faith and each accountant, architect, engineer or surveyor or other
professional person employed or retained by the Landlord shall be at arm’s
length to the Landlord and shall act in accordance with the applicable
principles and standards of that person’s profession. Any consent or approval of
the Landlord that may be required pursuant to this Lease shall not be
unreasonably withheld nor delayed save and except as otherwise specifically
provided herein.

ARTICLE 9

TENANT’S FIXTURES

 

9.00

The Tenant may install its usual trade fixtures in the usual manner, provided
such installation does not damage the structure of the Leased Premises or the
Building, and provided further that the Tenant shall have submitted detailed
plans and specifications for such trade fixtures to the Landlord and obtained
its written consent thereto, which consent shall not be unreasonably withheld.

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9.01

REMOVAL OF TENANT’S FIXTURES

The Tenant may remove its equipment, personal property and its trade or tenant’s
fixtures, provided, however, that all installations, alterations, additions,
partitions, and fixtures other than personal property equipment and trade or
tenant’s fixtures in or upon the Leased Premises, whether placed there by the
Tenant or the Landlord, shall immediately upon such placement, be the Landlord’s
property without compensation therefor to the Tenant and, except as mentioned
shall not be removed from the Leased Premises by the Tenant at any time either
during or after the Term. Notwithstanding anything herein contained, the
Landlord shall be under no obligation to repair or maintain the Tenant’s
installations, alterations, additions, partitions and fixtures or anything in
the nature of a leasehold improvement made or installed by the Tenant or
Landlord or third party; and further, notwithstanding anything herein contained,
the Landlord shall have the right upon termination of this Lease by affluxion of
time or otherwise, to require the Tenant to reinstate the Leased Premises in
accordance with clause 12 of Schedule “I” to this Lease. If the Tenant does not
exercise its option to extend, the parties agree to commence discussions and
perform a preliminary walkthrough of the Leased Premises, no less than three
(3) months prior to the expiry of the Term, outlining the Tenant’s reinstatement
obligations, and the Landlord shall perform a final walkthrough of the Leased
Premises, and provide the Tenant with a reinstatement report outlining its
reinstatement obligations, within thirty (30) days of the Tenant delivering
Vacant possession of all of the Leased Premises.

ARTICLE 10

DAMAGE OR DESTRUCTION OF LEASED PREMISES

 

10.00

Provided that if during the continuation of this Lease, the Building or the
Leased Premises are destroyed or damaged by any cause whatsoever, then the
following provisions shall apply:

 

10.01

PARTIAL DAMAGE

If damage shall occur to the Building or the Leased Premises so that all or part
of the Leased Premises are rendered untenantable by damage from fire or other
casualty which, in the reasonable opinion of the Landlord’s architect, can be
substantially repaired under applicable laws and governmental regulations within
one hundred and eighty (180) days from the date of such casualty (employing
normal construction methods without overtime or other premium), the Landlord
shall cause such damage to be repaired with all reasonable speed.

 

10.02

TOTAL DAMAGE

If the Building or the Leased Premises are damaged to such an extent that the
Leased Premises are rendered untenantable by damage from fire or other casualty
which, in the reasonable opinion of the Landlord’s architect, cannot be
substantially repaired under applicable laws and governmental regulations within
one hundred and eighty (180) days from the date of such casualty (employing
normal construction methods without overtime or other premium), then either the
Landlord or Tenant may elect to terminate this Lease as of the date of such
casualty by written notice delivered to the other not more than ten (10) days
after receipt of such architect’s opinion (failing which the Landlord shall
cause such damage to be repaired at its own expense with all reasonable speed).

 

10.03

OBLIGATION TO REPAIR

The Landlord’s obligation to repair as set forth in the preceding two paragraphs
hereof is conditional upon the Landlord receiving adequate proceeds from
policies of insurance maintained in respect of such casualties or, if such
proceeds are not made available to the Landlord, the Landlord electing to obtain
its own financing for such repairs. In the event that no such proceeds of
insurance are available to the Landlord and if the Landlord elects not to obtain
its own financing for such repairs, then the Landlord shall, by notice in
writing to the Tenant delivered within ten (10) days after receipt of the
opinion of the Landlord’s architect, notify the Tenant that the Lease is
terminated, which termination shall be effective as of the date of such
casualty. In calculating the amount of insurance proceeds available, the
Landlord will be deemed to have received the deductible portion of any insurance
policy.

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

10.04

ABATEMENT OF RENT

If the Landlord is required to repair the damage pursuant to the provisions
hereof and does not elect to terminate the Lease, the Annual Rent and Additional
Rent payable by the Tenant under this Lease shall be proportionately reduced to
the extent that the Leased Premises are thereby rendered unusable by the Tenant
in its business from the date of such casualty until completion by the Landlord
of the repairs to the Leased Premises and the Building so that the Leased
Premises are thereafter fully usable by the Tenant in its business.

 

10.05

DAMAGE TO 50% OF THE BUILDING

Notwithstanding anything otherwise contained in this Lease, if fifty percent
(50%) or more of the rentable area of the Building is damaged or destroyed and
if, in the reasonable opinion of the Landlord’s architect, the said rentable
area cannot be rebuilt or made fit for the purposes of the tenants thereof
within one hundred and eighty (180) days of the date of such casualty, the
Landlord may, at its option, terminate this Lease by giving notice of
termination to the Tenant within thirty (30) days of the date of delivery of
such architect’s opinion and the Tenant shall, with reasonable dispatch and
expedition, but in any event within sixty (60) days after delivery of the notice
of termination, deliver up possession of the Leased Premises to the Landlord and
the rent and other payments for which the Tenant is liable hereunder shall be
apportioned and paid to the date possession is so delivered up.

 

10.06

COMPLETION OF REPAIR

Provided that, if, upon the completion by the Landlord of any repairs required
as a result of any such destruction or damage, notwithstanding the reasonable
opinion of the Landlord’s architect to the contrary, a dispute shall arise
between the Landlord and the Tenant as to whether or not the Leased Premises
have been made fit for the purposes of the Tenant under this Lease, the Landlord
may, at its option, terminate this Lease by giving thirty (30) days notice to
the Tenant and if such notice shall be given this Lease shall, at the expiration
of such period, be at an end and the Tenant shall deliver up the Leased Premises
to the Landlord or whom it may appoint and the Landlord may, on demand, recover
the full rental hereby reserved computed from the date on which such repairs
were completed up to the date on which the Tenant is required to vacate.

ARTICLE 11

LIABILITY FOR DAMAGE TO PROPERTY

In the absence of negligence or willful act or default on the part of the
Landlord, its servants, agents or workmen, the Landlord shall not be liable or
responsible in any way for any loss, damage or injury to any person or for any
loss of or damage to any property belonging to the Tenant, to employees of the
Tenant or to any other person while such property is in the Leased Premises or
in the Building or in or on the surrounding Lands and buildings owned by the
Landlord, the areaways, the parking garages, the parking areas, lawns,
sidewalks, reflective pools, steps, platforms, corridors, stairways or elevators
whether or not any such property has been entrusted to employees of the Landlord
and without limiting the generality of the foregoing, the Landlord shall not be
liable for any damage to any such property caused by theft or breakage or by
steam, water, rain or snow which may leak into, issue or flow from any part of
the Building or from the water, steam or drainage pipes or plumbing works of the
Building or from any other place or quarter or for any damage caused by or
attributable to the condition or arrangement of any electric or other wiring or
for any damage caused by smoke or anything done or omitted by any other tenant
in the Building or for any other loss whatsoever with respect to the Leased
Premises, goods placed therein or any business carried on therein.

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE 12

DEFAULT OF TENANT

Provided and it is hereby expressly agreed that if and whenever the Annual Rent
or Additional Rent hereby reserved or any part thereof shall not be paid on the
day appointed for payment thereof, whether lawfully demanded or not, or in case
of breach or non observance or non performance of any of the covenants,
agreements, provisos, conditions or Rules and Regulations on the part of the
Tenant to be kept, observed or performed, , or in case the Term shall be taken
in execution or attachment for any cause whatever, then and in every such case,
it shall be lawful for the Landlord thereafter to enter into and upon the Leased
Premises or any part thereof in the name of the whole and the same to have
again, repossess and enjoy as of its former estate, anything in this Lease
contained to the contrary notwithstanding other than the proviso to this
paragraph; PROVIDED that the Landlord shall not at any time have the right to re
enter and forfeit this Lease by reason of the Tenant’s default in: (i) the
payment of the rent reserved by this Lease, unless and until the Landlord shall
have given to the Tenant written notice setting forth the default complained of
and the Tenant shall have the right during ten (10) days next following the date
on such notice to cure any such default in payment of rent, or (ii) the breach
or non-observance or non-performance of any of the covenants, agreements,
provisos, conditions or Rules and Regulations on the part of the Tenant to be
kept, observed or performed, unless and until the Landlord shall have given to
the Tenant written notice setting forth the default complained of, and the
Tenant shall have the right during fifteen (15) days next following the date on
such notice to cure any such default (or such longer period of time to which the
Landlord may agree provided the Tenant is actively taking steps to cure). In
case without the written consent of the Landlord, the Leased Premises shall be
used by any other person than the Tenant or for any other purpose than that for
which the same were let or in case the Term or any of the goods and chattels of
the Tenant shall be at any time seized in execution or attachment by any
creditor of the Tenant or if the Tenant makes any bulk sale, then in any such
case this lease shall, at the option of the Landlord, cease and determine and
the Term shall immediately become forfeited and void in accordance with the
provisions of Article 15, Right of Termination, herein.

ARTICLE 13

BANKRUPTCY

Provided further that, in case without the written consent of the Landlord, the
Leased Premises shall be used by any other person than the Tenant or for any
other purposes than that for which the same were let, or in case the Term or any
of the goods and chattels of the Tenant shall be at any time seized in execution
or attachment by any creditor of the Tenant or by the Tenant making any
assignment for the benefit of creditors or any bulk sale, or become bankrupt or
insolvent or take the benefit of any act now or hereafter in force for bankrupt
or insolvent debtors, or, if the Tenant is a corporation and any order shall be
made for the winding up of the Tenant, or other termination of the corporate
existence of the Tenant, then in any such case, this Lease shall, at the option
of the Landlord, cease and determine and the Term shall immediately become
forfeited and void, and the then current month’s rent and the next ensuing three
(3) months’ rent, and in addition, all cash allowances, tenant inducement
payments and the value of any other benefit paid to or conferred on the Tenant
by or on behalf of the Landlord in connection with this Lease shall immediately
become due and be paid, and the Landlord may re enter and take possession of the
Leased Premises as though the Tenant or other occupant or occupants of the
Leased Premises was or were holding over after the expiration of the Term
without any right whatever.

ARTICLE 14

RE ENTRY BY LANDLORD

The Tenant further covenants and agrees that on the Landlord’s becoming entitled
to re enter upon the Leased Premises under any of the provisions of this Lease,
the Landlord, in addition to all other rights, shall have the right to enter the
Leased Premises as the agent of the Tenant either by force or otherwise, without
being liable for any prosecution therefor and to relet the Leased Premises as
the agent of the Tenant, and to receive the rent therefor and as the agent of
the Tenant, to take possession of any furniture or other property on the Leased
Premises and to sell the same at public or private sale without notice and to
apply the proceeds of such sale and any rent derived from reletting the Leased
Premises upon account of the rent under this Lease, and the Tenant shall be
liable to the Landlord for the deficiency, if any.

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE 15

RIGHT OF TERMINATION

The Tenant further covenants and agrees that on the Landlord becoming entitled
to re enter upon the Leased Premises under any of the provisions of this Lease,
the Landlord, in addition to all other rights, shall have the right to determine
forthwith this Lease and the Term by leaving upon the Leased Premises notice in
writing of its intention so to do, and thereupon, rent shall be computed,
apportioned and paid in full to the date of such determination of this Lease and
any other payments for which the Tenant is liable under this Lease shall be paid
and the Tenant shall immediately deliver up possession of the Leased Premises to
the Landlord, and the Landlord may re enter and take possession of the same
without limiting the generality of the foregoing, in addition to any other
rights the Landlord may have against the Tenant, in the event the Tenant wishes
to terminate this Lease early, the Tenant shall be liable for the unamortized
balance of the cost of the leasehold improvements paid for by the Landlord,
amortized over the Term of the Lease on a straight line basis.

ARTICLE 16

DISTRESS

The Tenant waives and renounces the benefit of any present or future statute
taking away or limiting the Landlord’s right of distress, and covenants and
agrees that notwithstanding any such statute, none of the goods and chattels of
the Tenant on the Leased Premises at any time during the Term shall be exempt
from levy by distress for rent in arrears. In the event that the Tenant shall
remove or permit the removal of any of its goods or chattels from the Leased
Premises, the Landlord may within thirty (30) days thereafter and if the Tenant
is in arrears of rent, seize such goods and chattels wherever the same may be
found and may sell or otherwise dispose of the same as if they had actually been
distrained upon the Leased Premises by the Landlord for arrears of rent.

ARTICLE 17

NON-WAIVER

No condoning, excusing or overlooking by the Landlord of any default, breach or
non observance by the Tenant at any time or times in respect of any covenant,
proviso or condition herein contained shall operate as a waiver of the
Landlord’s rights hereunder in respect of any continuing or subsequent default,
breach or non observance, or so as to defeat or affect in any way the rights of
the Landlord herein in respect of any such continuing or subsequent default or
breach, and no waiver shall be inferred from or implied by anything done or
omitted by the Landlord save only express waiver in writing. All rights and
remedies of the Landlord in this Lease contained shall be cumulative and not
alternative.

ARTICLE 18

CHANGES TO BUILDING

The Landlord hereby reserves the right at any time and from time to time to make
changes in, additions to, subtractions from or rearrangements of the Building
including, without limitation, all improvements at any time thereon, all
entrances and exits thereto, and to grant, modify and terminate easements or
other agreements pertaining to the use and maintenance of all or parts of the
Building and to make changes or additions to the pipes, conduits, utilities and
other necessary building services in the Leased Premises which serve other
premises. The Landlord agrees that in performing such alterations, it shall do
so in a manner so as to minimize any material interference with the Tenant’s use
and enjoyment of the Leased Premises.

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE 19

SEVERANCE OF LAND

The Landlord shall have the right from time to time to sever (for purposes of
sale, lease, mortgage, charge or otherwise) any part or parts of the Lands or
any buildings or improvements thereon, including the creation of rights of way,
easements and parking arrangements which the Landlord deems necessary, and the
Tenant hereby consents to any such severance and agrees to execute, at no cost
to either party, any documents or consents which the Landlord may request for
these purposes. If any part or parts of the Lands or the buildings or
improvements on the Lands are so severed and are deemed by the Landlord to no
longer form part of the property, such part or parts shall be excluded from the
Lands and the property for the purposes of this Lease at the time designated by
the Landlord, and the Tenant shall when requested by the Landlord, execute, at
no cost to either party, a release of any interest in the Lands so excluded.

ARTICLE 20

COSTS OF COLLECTION

The Tenant shall pay, as Additional Rent, all costs, expenses and legal fees (on
a solicitor and his client basis) that may be incurred or paid by or on behalf
of the Landlord in enforcing the covenants and provisions of this Lease.

ARTICLE 21

PROFITS AND REMEDIES BY LANDLORD

 

20.00

In addition to all rights and remedies available to the Landlord under the
provisions of this Lease or by statute or the general law in the event of any
default by the Tenant of the provisions of this Lease:

 

21.01

PAYMENTS TO THIRD PARTIES

The Landlord shall have the right at all times to remedy or attempt to remedy
any default of the Tenant, and in so doing, may make any payments due or alleged
to be due by the Tenant to third parties and may enter upon the Leased Premises
to do any work or other things therein, and in any such event, all costs and
expenses of the Landlord in remedying or attempting to remedy such default shall
be payable by the Tenant to the Landlord forthwith upon demand as Additional
Rent.

 

21.02

NON-PAYMENT OF ADDITIONAL RENT

The Landlord shall have the same rights and remedies in the event of any non
payment by the Tenant of any amounts payable by the Tenant under any provision
of this Lease as in the case of non-payment of rent and may be recovered by the
Landlord as rent by any and all remedies available to the Landlord for the
recovery of rent in arrears.

 

21.03

INTEREST ON ARREARS

The Landlord shall, if the Tenant shall fail to pay any Monthly Rent, Additional
Rent or other amounts from time to time payable by it to the Landlord hereunder
promptly when due, be entitled to interest on all such Annual Rent, Additional
Rent and other amounts which are unpaid and overdue under this Lease, such
interest to be compounded monthly thereon and to be computed at a rate equal to
six and one-half percent (6.5%) per annum, from the date upon which such Monthly
Rent, Additional Rent and other amounts was due until actual payment thereof.

ARTICLE 22

NOTICE

Any notice required or contemplated by any provisions of this Lease shall be
given in writing, enclosed in a sealed envelope addressed, in the case of notice
to the Landlord to Kanata Research

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Park Corporation, Suite 206, 555 Legget Drive, Ottawa, Ontario, Canada, K2K 2X3,
and in the case of notice to the Tenant, to it at the Leased Premises, 350
Legget Drive, Kanata, Ontario K2K 2W7 Attention: Facilities Manager and mailed
by registered mail, postage prepaid or faxed to no. 613-592-4784 or emailed to
dan_watters@mitel.com. The time of giving of such notice shall be conclusively
deemed to be if mailed the third (3rd) business day after the day of such
mailing, if faxed or emailed, the next business day following the date sent as
evidenced by the sender’s transmittal record and/or delivery/read receipt. Such
notice shall also be sufficiently given if and when the same shall be delivered,
in the case of notice to the Landlord, to an executive officer of the Landlord,
and in the case of notice to the Tenant, to him personally or to an executive
officer, manager or a person who appears to be in charge of the Tenant if the
Tenant is a corporation. Such notice, if delivered, shall be conclusively deemed
to have been given and received at the time of such delivery. If, in this Lease,
two or more persons are named as Tenant, such notice shall also be sufficiently
given if and when the same shall be delivered personally to any one of such
persons. Provided that either party may, by notice to the other, from time to
time, designate another address in Canada to which notices mailed more than ten
(10) days thereafter shall be addressed. The word “notice” in this paragraph
shall include any request, demand, direction, or statement in this Lease
provided or permitted to be given by the Landlord to the Tenant or by the Tenant
to the Landlord.

ARTICLE 23

SUBORDINATION, POSTPONEMENT, ATTORNMENT

 

23.00

The Tenant shall promptly upon the written request of the Landlord, enter into
an agreement:

 

  (a)

subordinating the Term and the rights of the Tenant hereunder to any mortgage,
charge, ground lease, trust deed or debenture present or future and all
renewals, modifications, replacements or extensions thereof, which may affect
the Leased Premises, the Property, the Lands or the Building;

 

  (b)

agreeing that the Term hereof shall be subsequent in priority to any such
mortgage, charge, ground lease, trust deed or debenture;

provided that the Tenant’s obligations under this paragraph shall be conditional
upon any such mortgagee or secured party entering into a non disturbance
agreement with the Tenant under which the Tenant’s continued possession of the
Leased Premises is ensured notwithstanding any act taken by the mortgagee or
secured party. The Tenant agrees that the Landlord shall be entitled to charge a
fee (plus any applicable taxes) to the Tenant for the Landlord’s review,
consideration, and/or execution of any document produced by the Tenant for the
Landlord’s execution, subsequent to the execution of this Lease. The Landlord
shall in no way be obligated to enter into and/or execute any such document.

 

23.01

TENANT’S RIGHT TO POSSESSION

Notwithstanding any postponement or subordination referred to herein, the Tenant
acknowledges that its obligations under this Lease shall remain in full force
and effect notwithstanding any action at any time taken by a mortgagee, chargee
or ground lessor to enforce the security of any mortgage charge, ground lease,
trust deed or debenture; provided, however, that any postponement or
subordination given hereunder shall reserve to the Tenant the right to continue
in possession of the Leased Premises under the terms of this Lease so long as
the Tenant shall not be in default hereunder.

 

23.02

ATTORNMENT BY TENANT

The Tenant, whenever requested by any mortgagee (including any trustee under a
deed of trust and mortgage), chargee or ground lessor, shall attorn to such
mortgagee, chargee or ground lessor as a tenant upon all the terms of this
Lease. Concurrently with the execution of this Lease, the Landlord will use its
best efforts to obtain a Non-Disturbance Agreement from any existing chargee(s)
of the Building.

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE 24

CERTIFICATE

The Tenant shall at any time and from time to time execute and deliver to the
Landlord, or as the Landlord, a mortgagee or a purchaser may direct, within five
(5) business days after it is requested, a certificate of the Tenant, in the
form supplied, addressed to the Landlord, the mortgagee or the purchaser, as the
case may be, and/or any prospective purchaser, lessor or mortgagee, certifying
such particulars, information and other matters in respect of the Tenant, the
Leased Premises and this Lease that the Landlord, the mortgagee or the
purchaser, as the case may be, may request.

ARTICLE 25

REGISTRATION

 

  (a)

Neither the Tenant, nor anyone on the Tenant’s behalf or claiming under the
Tenant, shall register this Lease, or any assignment or sublease of this Lease,
or any document evidencing an interest of the Tenant in this Lease or the Leased
Premises, against the Lands or any part thereof.

 

  (b)

The Tenant may register, at its cost, contemporaneously with the execution of
this Lease, a notice or caveat of this Lease provided that: (i) a copy of the
Lease is not attached; (ii) no financial and/or marketing terms are disclosed;
and (iii) the Landlord gives its written approval to the notice or caveat as to
form and content. The Landlord may limit such registration to one or more parts
of the Lands.

 

  (c)

The Tenant authorizes the Landlord to register a notice or caveat of this Lease,
at the Landlord’s cost, should registration of this Lease be required by the
Landlord’s lender/chargee, and the Landlord agrees to be responsible for
discharging any such notice that it registers on title.

 

  (d)

Upon the expiration or other termination of the Term, the Tenant shall
immediately discharge or otherwise vacate any such notice or caveat registered
by it or on its behalf. If any part of the Lands which in the opinion of the
Landlord are surplus is transferred, the Tenant shall forthwith at the request
of the Landlord discharge or otherwise vacate any such notice or caveat as it
relates to such part. If any part of the Lands are made subject to any easement,
right of way or similar right, the Tenant shall immediately at the request of
the Landlord postpone its registered interest to such easement, right of way or
similar right, provided such easement, right of way or similar right does not
materially affect the Tenant’s use and enjoyment of the Leased Premises.

ARTICLE 26

PLANNING ACT

Where applicable, this Lease shall be subject to the condition that it is
effective only if The Planning Act, (Ontario), as amended is complied with.
Pending such compliance, the Term and any extension thereof shall be deemed to
be for a total period of one (1) year less than the maximum lease Term permitted
by law without such compliance.

ARTICLE 27

TRANSFER BY LANDLORD

In the event of a sale, transfer or lease by the Landlord of the Building, the
Lands or a portion thereof containing the Leased Premises or the assignment by
the Landlord of this Lease or any interest of the Landlord hereunder, the
Landlord shall, without further written agreement, to the extent that such
purchaser, transferee or lessee has become bound by the covenants and
obligations of the Landlord hereunder, be freed, released and relieved of all
liability or obligations under this Lease incurred or arising after the date of
such sale, transfer or lease.

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE 28

NO ADVERTISING OF LEASED PREMISES

The Tenant shall not print, publish, post, display or broadcast any notice or
advertisement to the effect that the whole or any part of the Leased Premises
are for rent, and it shall not permit any broker or other person to do so
without the consent in writing of the Landlord not to be unreasonably withheld.

ARTICLE 29

TIME OF ESSENCE

Time shall be of the essence of this Lease.

ARTICLE 30

LAWS OF ONTARIO

This Lease shall be deemed to have been made in and shall be construed in
accordance with the Laws of the Province of Ontario.

ARTICLE 31

SEVERABILITY OF COVENANTS

The Landlord and the Tenant agree that all of the provisions of this Lease are
to be construed as covenants and agreements as though the words importing such
covenants and agreements were used in each separate paragraph hereof. Should any
provision or provisions of this Lease be illegal or not enforceable it or they
shall be considered separate and severable from the Lease and its remaining
provisions shall remain in force and be binding upon the parties hereto as
though the said provision or provisions had never been included.

ARTICLE 32

HEADINGS

The captions appearing in the margin or the headings contained in this Lease
have been inserted as a matter of convenience and for reference only and in no
way define, limit or enlarge the scope or meaning of this Lease or of any
provision hereof.

ARTICLE 33

SCHEDULES

The following Schedules attached hereto form part of this Lease:

 

Schedule “A”    –    Legal Description Schedule “B1”    –    Floor Plan of 350
Lower Level Premises Schedule “B2”    –    Floor Plan of 350 First Floor
Premises Schedule “B3”    –    Floor Plan of 350 Fourth Floor Premises Schedule
“B4”    –    Floor Plan of 350 Fifth Floor Premises Schedule “B5”    –    Floor
Plan of 350 Sixth Floor Premises Schedule “B6”    –    Floor Plan of 390 First
Floor Premises Schedule “B7”    –    Floor Plan of 390 Second Floor Premises
Schedule “B8”    –    Floor Plan of 390 Fitness Premises Schedule “B9”    –   
Floor Plan of 340 First Floor Premises Schedule “B10”    –    Floor Plan of 340
Mezzanine Premises Schedule “C”    –    Rules and Regulations Schedule “D”    –
   Parking Schedule “D1”    –    Site Plan

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule “E”

   –    Option to Extend

Schedule “F”

   –    Environmental Management Plan

Schedule “G”    

   –    Leasehold Improvements

Schedule “H”

   –    Landlord’s Work

Schedule “I”

   –    Additional Terms

Schedule “J”

   –    Cleaning Specifications

ARTICLE 34

LEASE ENTIRE AGREEMENT

The Tenant acknowledges that there are no covenants, representations,
warranties, agreements or conditions expressed or implied, collateral or
otherwise forming part of or in any way affecting or relating to this Lease save
as expressly set out in this Lease, and that this Lease constitutes the entire
agreement between the Landlord and the Tenant and may not be modified except as
herein explicitly provided or except by subsequent agreement in writing of equal
formality hereto executed by the Landlord and the Tenant.

ARTICLE 35

INTERPRETATION

In this indenture:

 

  (a)

“herein”, “hereof”, “hereby”, “hereunder”, “hereto”, “hereinafter”, and similar
expressions refer to this indenture and not to any particular paragraph, section
or other portion thereof, unless there is something in the subject matter or
context inconsistent therewith.

 

  (b)

“business day(s)” means any of the days from Monday to Friday of each week
inclusive unless such day is a statutory holiday or public holiday.

 

  (c)

“normal business hours” means the hours from 8:00 a.m. to 6:00 p.m. on business
days.

ARTICLE 36

SUCCESSORS

This indenture and everything herein contained shall enure to the benefit of and
be binding upon the respective heirs, executors, administrators, permitted
successors and assigns, of the Tenant and other legal representatives as the
case may be, of each and every of the parties hereto, and every reference herein
to any party hereto shall include the heirs, executors, administrators,
permitted successors, assigns and other legal representatives of such party, and
where there is more than one tenant or there is a female party or a corporation,
the provisions hereof shall be read with all grammatical and gender changes
thereby rendered necessary and all covenants shall be deemed joint and several.

ARTICLE 37

JOINT AND SEVERAL COVENANT

If more than one person and/or corporate entity executes this Lease as Tenant,
each such person and/or corporate entity shall be bound jointly and severally
with the other(s), waiving the benefit of division and discussion, for the
fulfillment of all of the obligations of Tenant hereunder.

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE 38

CONFIDENTIALITY

The Tenant, and those for whom the Tenant is in law responsible, shall keep
confidential all financial information, terms and conditions (the “Information”)
in respect of the offer to lease and lease (as applicable), provided that it may
disclose the Information to its auditors, consultants, real estate
representatives, professional advisors, regulators, and subtenants so long as
they have first agreed to respect such confidentiality. Any tenant (and
indemnifier, as applicable) that is a corporate entity, or is an individual
person, consents to the collection and use of its/their personal information, as
provided directly or collected from third parties, for the purposes of the
Landlord considering the Tenant’s offer to lease and/or lease, and determining
the suitability of the Tenant (and Indemnifier, as applicable), both initially
and on an on-going basis, including the disclosure of the Information to
existing and potential lenders, investors and purchasers. The Tenant may provide
a copy of this Lease to the Security Exchange Commission, if required.

ARTICLE 39

EXECUTION IN COUNTERPARTS, FACSIMILE AND EMAIL

This Lease may be executed in one or more counterparts, all of which shall be
construed together and shall constitute one agreement. This Lease agreement may
also be executed and delivered by facsimile and/or email. All parties agree that
the reproduction of signatures by way of facsimile and/or email will be treated
as though such reproduction were executed originals, and each party undertakes
to provide the other with this Lease bearing original signatures within a
reasonable time after signing same by facsimile and/or email.

Remainder of page left blank intentionally.

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE 40

CANCELLATION OF PREVIOUS LEASE

The parties agree that upon execution of this Lease, the Lease executed between
the parties dated March 27, 2001, as amended, shall be terminated and cancelled,
and heretoforward this Lease shall govern the terms of the Parties’ agreement.

IN WITNESS WHEREOF the parties hereto have hereunto affixed their corporate
seals duly attested to by the hands of their proper signing officers authorized
in that behalf.

SIGNED, SEALED AND DELIVERED

In the Presence of:

 

  )   KANATA RESEARCH PARK CORPORATION   )     )     )   Per:  

/s/ MARTIN A. VANDEWOUW

  )    

Martin A. Vandewouw, President

  )    

Signed: January 31, 2011

  )   I have the authority to bind the corporation.   )     )     )   MITEL
NETWORKS CORPORATION   )     )     )   Per:       )    

Name:

  )    

Title:

  )     )     )   Per:  

/s/ STEVEN E. SPOONER

  )    

Name: Steven E. Spooner

  )    

Title: Vice-President / Chief Financial Officer

  )    

Signed: January 31, 2011

  )   I/We have the authority to bind the corporation.   )  

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE “A”

LEGAL DESCRIPTION

Complex and Parking

PIN 04517-0890 Block 8, Plan 4M-280, save and except Parts 19 and 20 on Plan
4R-11340;

PIN 04517-0535 Block 10, Plan 4M-280;

PIN 04517-0537 Block 12, Plan 4M-280;

PIN 04517-0660 Block 22, Plan 4M-280, save and except Parts 11 and 12 on Plan
4R-11340;

PIN 04517-0662 Block 23, Plan 4M-280, save and except Parts 13 and 14 on Plan
4R-11340;

PIN 04517-0666 Block 25, Plan 4M-280, save and except Parts 17 and 18 on Plan
4R-11340;

PIN 04517-0560 Block 26, Plan 4M-280;

PIN 04517-0561 Block 27, Plan 4M-280;

PIN 04517-0562 Block 28, Plan 4M-280

373 Legget Dr. Parking

PIN 04517-1585 Part Block 34, Plan 4M-280, Parts 1 and 18 on Plan 4R-4098 save
and except Part 1 on Plan 4R-22309;

PIN 04517-1583 Part Block 33, Plan 4M-280, Parts 2 and 17 on Plan 4R-4098 save
and except Parts 2 and 3 on Plan 4R-22309;

PIN 04517-0577 Block 35, Plan 4M-280;

PIN 04517-0578 Block 36, Plan 4M-280

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE “B1”

FLOOR PLAN OF 350 LOWER LEVEL PREMISES

Floor plan to be inserted

e. & o. e.

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE “B2”

FLOOR PLAN OF 350 FIRST FLOOR PREMISES

Floor plan to be inserted

e. & o. e.

 

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE “B3”

FLOOR PLAN OF 350 FOURTH FLOOR PREMISES

Floor plan to be inserted

e. & o. e.

 

37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE “B4”

FLOOR PLAN OF 350 FIFTH FLOOR PREMISES

Floor plan to be inserted

e. & o. e.

 

38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE “B5”

FLOOR PLAN OF 350 SIXTH FLOOR PREMISES

Floor plan to be inserted

e. & o. e.

 

39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE “B6”

FLOOR PLAN OF 390 FIRST FLOOR PREMISES

Floor plan to be inserted

e. & o. e.

 

40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE “B7”

FLOOR PLAN OF 390 SECOND FLOOR PREMISES

Floor plan to be inserted

e. & o. e.

 

41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE “B8”

FLOOR PLAN OF 360 FITNESS PREMISES

 

42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE “B9”

FLOOR PLAN OF 340 FIRST FLOOR PREMISES

Floor plan to be inserted

e. & o. e.

 

43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE “B10”

FLOOR PLAN OF 340 MEZZANINE PREMISES

Floor plan to be inserted

e. & o. e.

 

44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE “C”

RULES AND REGULATIONS

The Tenant and its invitees and employees shall observe the following rules and
regulations (as added to, amended or modified from time to time by the
Landlord).

 

1.

The sidewalks, entrances, elevators, stairways, passageways, shipping areas and
corridors of the Building shall not be obstructed or used for any other purpose
by the Tenant than for ingress and egress to and from the Leased Premises; the
Tenant shall not place or allow to be placed in such areas or facilities any
waste paper, garbage, refuse or anything that shall tend to make them appear
unclean or untidy.

 

2.

The Tenant and its employees shall use washrooms only for the purpose for which
they were designed and nothing shall be placed in toilets that might cause them
to block.

 

3.

Between peak periods, the elevators will be used for transporting passengers
only and during these periods no large parcels or items of equipment will be
permitted on the elevators. Peak periods are between 8 a.m. and 10 a.m. in the
morning, between 12 noon and 2 p.m. in the afternoon and between 4 p.m. and 6
p.m. in the evening.

 

4.

The Tenant shall make arrangements with the Landlord ahead of time when
elevators are to be used for carrying freight or furniture, etc. Elevators must
not be used for this purpose until the Landlord has given its consent and the
elevator cabs have been properly protected.

 

5.

The Landlord’s janitors shall be permitted prompt access to the Leased Premises
for the purpose of cleaning the office areas thereof.

 

6.

The Tenant shall not make any noise which might disturb other tenants and no
animals or bicycles or other vehicles shall be brought into the Leased Premises
or the Building.

 

7.

The Leased Premises shall not be used as overnight sleeping accommodation, for
public sales nor for entertaining purposes.

 

8.

The Tenant shall make arrangements with the Landlord ahead of time if any public
meeting is to be held in the Leased Premises and the meeting shall not be held
until the Landlord’s written consent is obtained.

 

9.

Windows will not be left open so as to admit rain or snow or to interfere with
the heating or cooling of the Leased Premises and/or Building.

 

10.

The Tenant will not alter any existing locks, nor will any additional locks or
similar devices be attached to any door or window, unless such locks or devices
meet building code requirements, and with the Landlord’s prior approval.

 

11.

Keys or other devices which are made available to the Tenant for the purpose of
providing access to the exterior doors of the Building shall not be duplicated
and shall be returned to the Landlord immediately upon termination of the Lease.

 

12.

All adjustments to mechanical equipment such as thermostats, radiators,
diffusers, etc. shall be made by the Landlord’s staff and no one else.

 

13.

The drapes or blinds installed on the exterior of the Building or on any window
facing the interior of the Building must conform to a uniform colour which the
Landlord may at its absolute discretion establish.

 

14.

The Tenant shall not place anything next to or have displayed in the windows of
the Leased Premises facing into the common areas so as to be visible therein,
without the prior written consent of the Landlord.

 

15.

No admittance by the Tenant or its agents is permitted on the roof or equipment
rooms of the Building.

 

45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

16.

It shall be the responsibility of the Tenant to prevent any person from throwing
objects out of windows, off any balconies or into the ducts, elevator shafts or
stairwells of the Building, and the Tenant shall pay for any cost, damage or
injury resulting from any such acts.

 

17.

The Tenant shall provide adequate receptacles for garbage, refuse and waste
paper and all such garbage, refuse and waste paper shall be placed in such
containers. The Leased Premises shall be kept in a tidy, healthy and clean
condition.

 

18.

The Tenant shall not bring upon the Leased Premises any safes, heavy equipment,
motors or any other thing which might overload floors or damage the Leased
Premises or the Building, without the Landlord’s approval.

 

19.

The Tenant shall not use or keep inflammable materials in the Leased Premises
other than in compliance with all Laws.

 

20.

The Landlord shall not be responsible for any theft, loss or damage to vehicles
parked therein whatsoever, or for any injury to the Tenant or others in or on
the parking facilities whether or not parking charges are imposed.

 

21.

The Landlord shall have the right to establish rules and regulations governing
the use of the parking facilities from time to time and the Tenant hereby agrees
to observe and abide by all such rules and regulations.

 

22.

All moving of the Tenant’s chattels and trade fixtures and other fixtures from
or to the Leased Premises shall be performed after business hours and shall be
supervised by the Landlord, its agents or a security guard, all at the Tenant’s
expense, unless the Tenant receives the Landlord’s prior approval.

 

23.

Smoking is prohibited in all common areas and in front of the Building.

 

24.

The Tenant shall remove any radio, television or other similar device in the
Leased Premises if in the judgment of the Landlord such radio, television or
other similar device is creating a nuisance. The Tenant shall not in any case
erect or cause to be erected any aerial anywhere in or on the Building without
the express written consent of the Landlord. The Tenant’s aerials erected on the
Building in existence shall be permitted to remain in/on the Building provided
that the Tenant will remove such aerials and repair any damage caused by the
installation or removal thereof as such aerials become obsolete or are no longer
being used by the Tenant.

The foregoing rules and regulations, as from time to time amended, are not
necessarily of uniform application, but subject to 7.02 may be waived in whole
or in part in respect of other tenants without affecting their enforceability
with respect to the Tenant or the Leased Premises. There is no obligation on the
Landlord to enforce the rules and regulations, and the Landlord shall not be
liable by reason of their non enforcement.

 

46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE “D”

PARKING

 

1.

During the Term, the Landlord hereby agrees to allow the Tenant to park:
(a) Three (3) vehicles per One Thousand (1,000) rentable square feet of the 390
Building and 350 Building, and (b) One (1) vehicle per One Thousand Five Hundred
(1,500) useable square feet of the 340 Building, in the parking facilities
identified on the Site Plan attached as Schedule “D1” (“parking facilities”).
Surface parking is provided on a first-come first-served basis, free of charge.
Any reserved parking shall be included in the above ratio and shall be finalized
between the parties and identified on the attached site plan. For greater
certainty, the Tenant shall be entitled to the following reserved parking:

 

  (a)

25 reserved spaces within the courtyard of the 390 Building;

 

  (b)

9 reserved spaces close to the 350 Building; and

 

  (c)

6 reserved spaces near the shipping and receiving docks forming part of the 340
Building;

 

  (d)

4 reserved spaces near the shipping and receiving for the 350 Building for
Tenant contractors.

Handicap, motorcycle and maternity reserved parking will form part of the
Building(s) requirements.

 

2.

The Landlord shall not be responsible for any theft, loss or damage to the
Tenant’s vehicles whatsoever, or for injury to the Tenant or others in the
parking facilities, howsoever caused.

 

3.

The Landlord shall have the right to establish rules and regulations governing
the use of the parking facilities from time to time and the Tenant hereby agrees
to observe and abide by all such rules and regulations.

 

4.

The Tenant shall be entitled to police and supervise its reserved parking spaces
and may request to have the Landlord install appropriate signage identifying its
reserved spaces, at the Tenant’s cost; and

 

5.

The Landlord covenants and agrees that the truck turning circles presently
servicing each of the 350 Building and the 340 Building shall be maintained
throughout the Term.

 

6.

The Tenant acknowledges and agrees that only the allocated parking for the 390
Building shall park in the parking facilities identified as A on Schedule “D1”
attached.

 

47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE “D1”

SITE PLAN

 

48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE “E”

OPTION TO EXTEND

 

1.

Provided the Tenant has not been in material default during the Term of this
Lease which has not been cured, and has not assigned this Lease, save and except
to Permitted Transfers, the Tenant shall have and is hereby granted an option to
extend this Lease for a further term of five (5) years, provided that in order
to exercise this option, the Tenant shall be required to give to the Landlord
notice of the exercise of such option in writing not less than twelve
(12) months prior to the date of expiry of the initial Term.

 

2.

Any extension pursuant to this proviso shall be on the same terms and conditions
contained in this Lease except the Annual Rent payable by the Tenant for such
extension period shall be as set out in the table below:

 

Leased Premises

   Net Rental Rate
per Sq. Ft. per Annum

350 Lower Level Premises

   $8.00

350 First Floor Premises

   $12.00

350 Fourth Floor Premises

   $12.00

350 Fifth Floor Premises

   $12.00

350 Sixth Floor Premises

   $12.00

390 First Floor Premises

   $12.00

390 Second Floor Premises

   $12.00

340 First Floor Premises

   $7.00

340 Mezzanine Premises

   $7.00

390 Fitness Premises

   $9.00

 

49



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE “F”

ENVIRONMENTAL MANAGEMENT PLAN

 

1.

ENVIRONMENTAL OBJECTIVES

 

  (a)

Context

The provisions of this Environmental Management Plan have been designed to
encourage and promote the implementation of certain environmental objectives on
the part of each of the Landlord and the Tenant. Subject to section D below, a
breach by either the Landlord or the Tenant of any of the provisions of this
Environmental Management Plan on the part of either the Landlord or the Tenant
to be observed or performed, as the case may be, shall not constitute a default
under this Lease, however the party committing such breach agrees, to the extent
possible under the circumstances, to use commercially reasonable efforts to
cooperate with the other party to remedy such breach.

 

  (b)

General Objectives

The Tenant acknowledges the Landlord’s intention to operate the Building so as
to provide for:

 

  (i)

a comfortable, productive and healthy indoor environment;

 

  (ii)

reduced energy use;

 

  (iii)

reduced use of production, both direct and indirect, of Greenhouse Gases (as
defined below);

 

  (iv)

reduced use of potable water and the use of recycled water where appropriate;

 

  (v)

the effective diversion of construction, demolition, and land-clearing waste
from landfill and incineration disposal, and the recycling of tenant waste
streams;

 

  (vi)

the use of cleaning products certified in accordance with EcoLogo (Canada),
Green Seal (United States) or equivalent standards;

 

  (vii)

the facilitation of alternate transportation options for individuals attending
at the Building; and

 

  (viii)

the avoidance of high volatile organic compound (“VOC”) materials, furniture and
improvements within the Building and individual tenant premises;

hereinafter referred to as the (“Environmental Objectives”). “Greenhouse Gas”
and “Greenhouse Gases” shall mean any or all of carbon dioxide, methane, nitrous
oxide, CFC-11, CFC-12, Halon 1301, HCFC-22, Perfluoroethane, Sulfur Hexafluoride
and ozone.

 

  (c)

Regulatory Standards

Notwithstanding the provisions of section 2 above, in the event that any
governmental authority imposes a resource reduction target on the Building for
any utility or resource otherwise than as set out in section 2 above, then the
within Environmental Objectives shall be deemed to have been amended so as to
stipulate such resource reduction target and all changes required to be made by
the Landlord to the Environmental Management Plan, or which are necessitated as
a result of such mandatory resource reduction target, shall be deemed to be
included and permitted, as the case may be, pursuant to the provisions of this
section and this Lease.

 

50



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (d)

Carbon Offsets

The Landlord shall be entitled to all Carbon Offset Credits that may be created,
credited or recoverable as a result of activities conducted within the Leased
Premises or the Building, excluding Carbon Offset Credits to which the Tenant is
entitled in accordance with applicable law. The Landlord shall be entitled to
allocate, acting reasonably, Carbon Offset Credits created with the
participation of the Tenant and/or other tenants in the building. “Carbon Offset
Credits” shall mean and refer to activities undertaken by either the Landlord or
the Tenant which cause, directly or indirectly, measurable Greenhouse Gas
emission reductions or removal enhancements within or in respect of the Building
and that have financial or exchange value in the regulatory or voluntary market.

 

2.

ENVIRONMENTAL MANAGEMENT PLAN IMPLEMENTATION

The Tenant agrees to conduct its operations in the Building and within the
Leased Premises in accordance with the following provisions:

 

  (a)

Comfortable, Healthy and Productive Indoor Environment

 

  (i)

The Landlord shall be entitled at any time and from time to time to undertake
Greenhouse Gas production monitoring and testing, including testing within the
Leased Premises, on reasonable notice to the Tenant and accompanied by a
representative of the Tenant if required, which representative Tenant agrees to
make available.

 

  (ii)

The Tenant shall ensure that all work done within the Leased Premises by the
Tenant or its representative shall be undertaken in accordance herewith and with
the leasehold improvement provisions in this Lease. Notwithstanding the
foregoing, the Tenant shall specify that all paints, sealants and adhesives used
or to be used within the Leased Premises meet EcoLogo (Canada), Green Seal
(United States) or equivalent standards so as to ensure no or low emissions of
VOCs within the Building. The Landlord may from time to time conduct tests to
measure VOCs within the Leased Premises.

 

  (iii)

The Tenant shall have regard to the rules and regulations and leasehold
improvement provisions set out in this Lease in procuring furniture, fixtures,
materials, supplies and equipment to be brought into the Leased Premises;

 

  (iv)

Should the Tenant be permitted to undertake its own cleaning of, or within, the
Leased Premises, the Tenant shall require that in any cleaning contracts granted
directly by it, the cleaning contractor shall use cleaning products certified in
accordance with EcoLogo (Canada), Green Seal (United States) or equivalent
standards. The Landlord shall reserve the right to approve, acting reasonably,
any such Tenant cleaning contracts, but without liability. The Tenant shall
ensure that any cleaning contracts entered into by it require the cleaning
contractor to comply with elements of the Environmental Management Plan
applicable to it. Particularly, any cleaning contracts let by the Tenant in
respect of specialized green facilities, such as waterless urinals, shall ensure
the cleaning contractor properly understands the maintenance of such specialized
green facilities.

 

  (b)

Reduce Indirect and Direct Energy Consumption and Greenhouse Gas Emissions

 

  (i)

The Tenant agrees to the installation of electricity smart meters in respect of
the Tenant’s consumption of electricity within the Leased Premises, at the
Tenant’s sole cost and expense, payable as Additional Rent under this Lease, if
required by the Landlord.

 

51



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (ii)

The Tenant shall take reasonable steps to minimize its electrical consumption
within the Leased Premises such as, by way of example only, adopting
conservation practices (e.g. reducing its use of lighting where unnecessary),
the use of Energy Star equipment, the types of lighting, lighting switches,
sensors and zones as may be specified in the leasehold improvement provisions in
this Lease, and using the types of equipment suggested therein and in the rules
and regulations set out in this Lease.

 

  (iii)

The Landlord shall be entitled at any time or from time to time to acquire
(i) all or part of the power of its Common Areas and facilities; (ii) shared
electrical power from sources with low carbon output. In addition to the
foregoing, where it is considered feasible to do so, the Landlord may install
onsite generation capacity either to reduce peak load or to supplement base load
requirements for the Building from time to time, and any incremental cost in so
doing shall be included in Operating Costs.

 

  (iv)

The Tenant shall be entitled at any time or from time to time to specify in
writing that it wishes to have its electrical power consumption sourced or
offset from renewable energy sources, and if it shall elect to do so, the cost
of same shall be at the Tenant’s sole cost and expense, either payable directly
by it to the supplier so chosen, or recoverable by the Landlord if paid by the
Landlord as Additional Rent.

 

  (v)

The Landlord shall be entitled to benchmark itself against any building rating
system for electrical, natural gas, water or other resource consumption.

 

  (vi)

The Landlord shall operate building Common Areas and facilities in accordance
with, and use its reasonable efforts to cause other tenants to operate in
conformity with, the Environmental Objectives.

 

  (c)

Reduce Water Consumption

 

  (i)

The Tenant agrees to the installation of water meters or check meters in respect
of the Tenant’s consumption of water, at the Tenant’s sole cost and expense,
payable as Additional Rent under this Lease, if required by the Landlord, said
installation to be a capital improvement cost by Landlord.

 

  (ii)

Where potable water usage is not a necessity, the Tenant acknowledges and
consents to the use of treated recycled or treated natural water in washrooms
and in other applications within and around the Building.

 

  (iii)

The Tenant consents to rainwater collection, treatment and reuse by the Landlord
and wastewater collection, treatment and reuse by the Landlord from time to
time. The Tenant consents to the use of water-saving appliances, such as
waterless urinals, and other equipment as may be otherwise consistent with the
Environmental Objectives.

 

  (d)

Recycles Materials Usage

 

  (i)

The Tenant shall be entitled to use recycled materials in its leasehold
improvements and alterations if so permitted either pursuant to the leasehold
improvement provisions in this Lease, or as may be consented to by the Landlord,
acting reasonably.

 

  (ii)

The Tenant shall be entitled to use recycled furniture, fixtures and equipment
in the Leased Premises to the extent consistent with the Environmental
Objectives and the rules and regulations and leasehold improvement provisions
set out in this Lease.

 

  (iii)

The Tenant agrees to recycle or cause its contractor to recycle as much as
possible any waste created in the demolition of existing leasehold improvements
or alterations within the Leased Premises so as to minimize

 

52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

the amount of waste ending in landfill. The Landlord reserves the right to
monitor and measure the amount of waste leaving the Building from the Leased
Premises and going to landfill from time to time.

 

  (iv)

Upon request, the Landlord will use commercially reasonable efforts to cooperate
with the Tenant, at the Tenant’s sole cost, in the certification of the Leased
Premises pursuant to any rating scheme, such as ASHRAE standard 189.1 Leadership
in Energy and Environmental Design Commercial Interiors standard (as specified
by the U.S. Green Building Council until adopted by the Canada Green Building
Council), or equivalent standard as the Landlord may agree to, acting
reasonably. The Tenant agrees to consider locally sourced materials where
possible in the completion of leasehold improvements and any subsequent
alterations, consistent with the terms as set out in the rules and regulations
and leasehold improvement provisions set out in this Lease.

 

3.

ENVIRONMENTAL ASSESSMENT AND REPORTING

The Landlord and Tenant, acting reasonably and in good faith, agree to cooperate
from time to time in determining compliance with the Environmental Objectives
and in refining such Environmental Objectives from time to time. The Landlord
and the Tenant agree to meet at least annually in order to determine and discuss
the achievement of the Environmental Objectives for the Building and the Leased
Premises and any further steps that could be taken to achieve the Environmental
Objectives.

 

4.

COVENANTS

The Landlord and Tenant agree to:

 

  (a)

use their reasonable commercial efforts to achieve the Environmental Objectives;

 

  (b)

constructively consult with each other on enhancements that may achieve the
Environmental Objectives and consider undertaking any such enhancements; and

 

  (c)

constructively consult with each other on issues, events and circumstances
likely to detract from achieving the Environmental Objectives.

 

5.

REPORTS

 

  (a)

The Landlord, at the Tenant’s option and expense, shall perform environmental
and quality reporting and audit functions, including, without limitations, waste
audits.

 

  (b)

The Landlord, at the Tenant’s option and Tenant’s expense, shall provide reports
on the HVAC systems, humidity levels and waste.

 

53



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE “G”

LEASEHOLD IMPROVEMENTS

 

A.

LEASEHOLD IMPROVEMENTS

Subject to the Landlord’s Work set out in Schedule “H” to this Lease, the Tenant
shall lease the Leased Premises on an “as is” basis. There shall be no leasehold
improvement allowance provided to the Tenant from the Landlord, save and except
for the Lobby Allowance. All leasehold improvements shall be made in accordance
with clause 7.19 of this Lease.

 

B.

MINOR ALTERATIONS TO LEASED PREMISES

 

(a)

The Tenant shall be permitted to perform, without the prior written approval of
the Landlord, utilizing the Landlord’s preferred contractors (which list of
preferred contractors, as updated from time to time, shall be provided to the
Tenant upon request) Cosmetic Changes (as defined below) to the Leased Premises
throughout the Term of the Lease, and any extensions thereof, up to a value not
exceeding Twenty Thousand Dollars ($20,000.00) of the total cost of the Cosmetic
Changes. Cosmetic changes shall include: painting, carpet repairs and
replacements, window coverings, and minor non-structural partition
adjustments/alterations (“Cosmetic Changes”). Any Cosmetic Changes exceeding a
total value of Twenty Thousand Dollars ($20,000.00), and/or any major partition,
structural, mechanical, electrical, plumbing and life safety systems work must
be performed by the Landlord in accordance with clause 7.19 (Alterations) of
this Lease.

 

(b)

Designer Designation: The Ontario Building Code requires designers of
construction projects to be pre-qualified in the knowledge of the Building Code.
The Tenant must ensure that its design team is qualified and registered with the
Ontario Ministry of Municipal Affairs and Housing. Hiring qualified designers
assures that they have met the Province’s requirements respecting the Building
Code and carry appropriate liability insurance where required. The Tenant
acknowledges and agrees that any plans submitted to the Landlord for approval
therefore must display the designer’s BCIN (Building Code Identification Number)
or BCDN (Building Code Designation Number).

 

(d)

Upon acceptable completion of the Cosmetic Changes to applicable laws,
ordinances, rules, regulations and codes, the Tenant shall provide the Landlord
with:

A.     for Cosmetic Changes having a total value less than $10,000.00, evidence
of payment in full to the preferred contractor, and

B.    for Cosmetic Changes having a total value of $10,000.00 or more:

 

  i)

a Statutory Declaration stating that the Tenant has met all its obligations to
its contractors, subcontractors and suppliers;

 

  iv)

if requested by the Landlord, copies of all contracts, subcontracts, invoices
and any other documentation which evidences the cost of the Cosmetic Changes.

 

54



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE “H”

LANDLORD’S WORK

 

1.

The Landlord shall complete, at its sole expense and in a good and workmanlike
manner, the following work (the “Landlord’s Work”):

 

  (a)

Upgrade the main common lobby of the 350 Building, which shall include new
flooring and directory board, and shall be coordinated with the Tenant’s lobby
improvements.

 

  (b)

Demise one (1) bay and adjacent area to provide secure storage and shipping and
receiving areas, including one (1) exterior man door at the 350 Building. The
proposed storage and shipping and receiving areas shall be subject to Schedule
“I” item 5(b);

 

  (c)

Corridors that are deemed common shall be upgraded to meet code and safety
regulations;

 

  (d)

To install all necessary demising walls (to code) to create the Leased Premises.
Any upgrades to the Tenant’s exclusive lobby entrance demising wall shall be at
the Tenant’s cost;

 

  (e)

To install electrical submeters on each floor (at Tenant’s expense); and

 

  (f)

Elevator at 350 Building to be replaced (or upgraded) within two (2) years.

All of the Landlord’s Work shall be of a nature and quality consistent with
first-class office space finishes and shall conform to the Ontario Building Code
and regulations of any other authorities having jurisdiction.

 

2.

The Landlord shall provide the Tenant with a leasehold improvement allowance
equal to One Hundred and Fifty Thousand Dollars ($150,000.00) (the “Lobby
Allowance”), with the Tenant paying the overrun, if any, to be applied to its
exclusive interior lobby entrance modifications, which shall be performed by the
Landlord for the Tenant in accordance with clause 7.19 of this Lease, save and
except the Landlord’s supervision fee which shall be seven and one-half percent
(7 1/2%) of the total cost of the lobby entrance modifications.

 

55



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE “I”

ADDITIONAL TERMS

 

1.

STAGING

 

  (a)

The Landlord acknowledges and agrees that the Tenant shall have possession of
the Vacated Premises (as defined in Section 11 of this Schedule) (referred to as
the “Staging Premises”) for the period commencing on the Commencement Date to
December 31, 2011 (the “Staging Period”) for purposes of staging for its
restacking of its premises (“Staging Work”) within the Building. The Staging
Work, including demising the Leased Premises (to code) shall be completed by the
Landlord and its contractors, and all costs shall include: i) the Landlord’s
costs of having its architects and/or engineers examine such drawings and
specifications, and (ii) the Landlord’s administrative costs which relate to the
Staging Work (which shall not exceed 7.5% of the total cost of the Staging
Work). The Tenant shall not be called upon to pay Annual Rent during the Staging
Period, however it shall be required to pay Additional Rent for any portion of
the Staging Premises it occupies during the Staging Period. For clarification
purposes, the Tenant shall be considered to be occupying the Staging Premises
until they are vacated by the Tenant including any and all of the Tenant’s
chattels, special equipment, and cabling but shall not include any reinstatement
work. Upon the parties determining a schedule for the Staging Work, the Tenant
shall provide not less than thirty (30) days’ prior written notice (or such
period less than 30 days as approved by the Landlord, not to be unreasonably
withheld) to the Landlord advising when it vacates parts of the Staging Premises
from time to time and the Landlord acknowledges receipt of vacant possession.
During the Staging Period, the Tenant shall be bound by all provisions of the
Lease saving those requiring the payment of Annual Rent.

 

  (b)

Notwithstanding the foregoing, the Tenant will occupy the Staging Premises for
the period from November 1, 2010 to February 15, 2011, at no cost to the Tenant,
however all other terms of the Lease shall prevail, save and except for Annual
Rent and Additional Rent. Thereafter the Staging Premises shall be determined by
occupancy and subject to Additional Rent as set out in subparagraph (a) above.

 

  (c)

The Tenant shall deliver to the Landlord, within sixty (60) days of the
completion of the Staging Work, a complete “as built” set of plans for the
Staging Premises, in print and in the electronic format the Landlord designates.

 

2.

SIGNAGE

 

  (a)

Building Signage

The Landlord hereby grants to the Tenant the right to maintain building signage
on three faces of the 350 Building, during the Term of the Lease. The location
and size of the existing three signs shall be maintained although Tenant shall
be permitted to upgrade or replace existing signage, subject to the Landlord’s
prior approval. In addition, the Tenant may relocate one building sign to any
face of the 350 Building provided the building face in question is available and
has not been allocated to another tenant, and the Tenant receives the Landlord’s
prior approval. It is understood by the Tenant that other tenants may also be
granted signage rights on the Legget Drive face of the 350 Building. Any signage
changes remain subject to all municipal approvals and the Landlord’s approval as
to size, style and location, not to be unreasonably withheld. The costs
associated with any signage changes shall be at the sole expense of the Tenant.
During the Term of the Lease, the Landlord shall, on behalf of the Tenant,
maintain the signage, to the Landlord’s satisfaction, at the Tenant’s expense
and shall remove the signage at the Tenant’s expense at the conclusion of the
Term, or when called upon as aforesaid to remove the signage, or upon
determination of this Lease. This signage right is exclusive to the Tenant and
Permitted Transfers. In cases where the Landlord has consented to an assignee
(not

 

56



--------------------------------------------------------------------------------

TABLE OF CONTENTS

including Permitted Transfers), the Tenant shall at the Landlord’s option
relinquish signage on one (1) face of the 350 Building, at the Landlord’s
discretion, and at the Tenant’s cost.

 

  (b)

Building Entrance Signage—390 March Road

The Landlord hereby grants to the Tenant the right to maintain building entrance
signage at the March Road entrance to the 390 Building. Any signage changes
remain subject to all municipal approvals and the Landlord’s approval as to
size, style and location, not to be unreasonably withheld. The costs associated
with any changes shall be at the sole expense of the Tenant. During the Term of
the Lease, the Landlord shall, on behalf of the Tenant, maintain the signage, to
the Landlord’s satisfaction, at the Tenant’s expense, and shall remove the
signage at the Tenant’s expense at the conclusion of the Term, or when called
upon as aforesaid to remove the signage, or upon determination of this Lease.

 

  (c)

Monument/Pylon Signage

The Tenant shall be given the right to display its corporate identification on
any existing and/or new monument and/or pylon sign associated with the Leased
Premises. All signage remains subject to all municipal approvals and the
Landlord’s approval as to size, style and location, not to be unreasonably
withheld. The costs associated with existing and/or new signage shall be at the
sole expense of the Tenant. At the Tenant’s request and sole cost, the Landlord
agrees to seek an alternate design for the existing pylon at the 350 Building,
and any redesign shall be at the Landlord’s sole discretion.

 

  (d)

350 Legget Drive Building Lobby Signage

The Tenant shall be permitted the right to install its corporate identification
on the wall of its lobby entrance. Said signage shall be subject to the
Landlord’s approval, not to be unreasonably withheld.

 

3.

HOURS OF BUSINESS/SECURITY ACCESS

 

  (a)

The Tenant shall have access to the Leased Premises seven days per week,
twenty-four hours per day. The Building’s hours are 8 a.m. to 6 p.m. After hour
access is via access card only.

 

  (b)

The Tenant shall be permitted the right to maintain control and security of its
Leased Premises, provided it maintains a 24/7 security office. Any modifications
with respect to the hardware shall be at the Tenant’s expense and obligation of
reinstatement shall apply pursuant to this Lease. At any time should the Tenant
reduce its security office hours, the Landlord shall have the right to have the
Leased Premises returned to the Landlord’s control, with all associated costs to
be borne by the Tenant.

 

  (c)

The Landlord’s standard practice for the requirement and installation of
security cameras is to install them at main entrances and shipping and receiving
areas. The Landlord will review the Tenant’s requests for any exterior cameras,
readers and call buttons. Any consent shall be subject to the Tenant meeting the
National Building Code and Fire Code.

 

  (d)

The Landlord agrees to arrange to have the Tenant receive a trouble signal at
their security desk for any fire alarm, at the Tenant’s expense.

 

4.

390 MARCH ROAD ENTRANCE

The 390 March Road entrance shall be exclusive to the Tenant. The Tenant may
install its own hardware, however the Tenant shall be required to reinstate at
end of the Term, at the Landlord’s option. The Tenant agrees to permit Wesley
Clover unobstructed access to the entrance and reception area for the Term of
the Lease, provided Wesley Clover leases and occupies space in the 390 Building,
and provided Wesley Clover complies with all reasonable security requirements of
the Tenant. The area identified on Schedule “B6” of approximately 530 useable

 

57



--------------------------------------------------------------------------------

TABLE OF CONTENTS

square feet shall form part of the Tenant’s Leased Premises if it is determined
that Wesley Clover is unable to lease the premises due to the following:

 

  a)

no interior access is available due to structural concerns in the Landlord’s
sole opinion; and/or

 

  b)

the Tenant restricts access through the lobby to their adjacent space.

 

5.

BASE BUILDING COMMON ROOMS

 

  (a)

All security and access to any base building common rooms shall be controlled by
the Landlord. The Tenant shall not be permitted access to service, janitorial
and mechanical rooms, transformer vaults, electrical distribution rooms or water
meter rooms, without the Landlord’s consent. The Landlord acknowledges and
agrees that a portion of the base building common rooms need to be utilized by
the Tenant at the Landlord’s discretion. Terms for lease, rent, access and
isolation of equipment shall be determined by the parties, acting reasonably.

 

  (b)

The parties agree that the Landlord shall have unobstructed access to any and
all rooms that house base building and/or Landlord equipment located within any
Tenant demised Leased Premises and/or Staging Premises. The Landlord shall
provide to the Tenant a list of authorized employees.

 

6.

COMMUNICATIONS

The Tenant shall be permitted the right to maintain its communication links (via
cabling in secure conduits running through common corridors or adjoining
premises), subject to the Landlord’s approval, from the 390 Building to the 350
Building, and from the 350 Building to the 340 Building and from the 390
Building to the 340 Building. This right is subject to the Tenant performing an
audit in cooperation with the Landlord’s consultants, and removing any redundant
cabling, and tagging any remaining cabling, all at its expense.

 

7.

UPS GEAR

The Landlord shall manage on behalf of the Tenant and at the Tenant’s expense
the UPS Gear and existing HVAC and power infrastructure to the Tenant’s data
centre UPS system, at the Tenant’s expense.

 

8.

COMMON SOCCER FIELD AND BASEBALL DIAMONDS

The Tenant shall have the right to utilize the soccer field and baseball
diamonds as long as they are available. The Tenant shall indemnify the Landlord
from any liability for said use.

 

9.

RIGHT OF FIRST REFUSAL

Provided the Tenant is not then in material default, the Landlord hereby agrees,
that if at any time during the Term, the Landlord is in receipt of a bona fide
offer to lease from a third party (“Offer”) for vacant space which encompasses
all or part of any contiguous premises located in the 350 Building (“Additional
Space”) the Landlord shall first offer to lease the Additional Space, or part
thereof, to the Tenant by delivering notice, in writing, setting out the terms
and conditions of the Offer (“Notice”) and the Tenant shall have the right
within five (5) business days of its receipt of the Notice to deliver to the
Landlord written notice of its election to lease the Additional Space upon the
same terms and conditions contained in the Notice. The notice given by the
Tenant to the Landlord shall constitute a binding offer to lease and the
Landlord and Tenant shall proceed diligently to enter into an amendment to the
Lease, which amendment shall reflect the terms and conditions of the Notice and
which amendment shall be in a form generally used by the Landlord for the
renting of office space in the Building. If the Tenant does not so elect, or no
response is received within the said period, the Landlord shall be free to, but
not obligated to, lease the Additional Space to the third party on terms not
more favourable to the third party than those contained in the Notice submitted
to the Tenant and this right shall be null and void and of no further force and
effect until the Landlord receives another offer on contiguous premises located
in the 350 Building.

 

58



--------------------------------------------------------------------------------

TABLE OF CONTENTS

10.

SECOND FLOOR LINK 390 BUILDING

The second floor link to the 390 Building will be secured and barred from
access. No access will be available to the Tenant.

 

11.

TENANT’S REINSTATEMENT OBLIGATIONS—VACATED PREMISES

The Landlord performed a preliminary walk through inspection with its
professionals of those premises located in the 350 Building, 340 Building and
390 Building that the Tenant will not be leasing and which it shall be vacating,
subject to the Staging described in Section 1 of this Schedule “I“ on or before
December 31, 2011 (collectively, the “Vacated Premises”), and determined that
the items noted below, but not limited to, may require reinstatement and/or
modification, at the Landlord’s option. The Tenant agrees that the Landlord may,
at the Landlord’s option and sole discretion, require the Tenant to pay the
Landlord for all costs to perform the following (the Landlord shall utilize a
competitive tender process to price the work and will provide the Tenant with a
minimum of three (3) bids for each component of the work):

 

A.

350 Legget Drive

Lower Level:

 

(i)

The room identified as the “demark room” on the Tenant’s blocking plans contains
the Tenant’s fibre and UPS equipment and will need to be leased proportionately,
or in the alternative, all fibre and equipment relocated within the Tenant’s
Leased Premises. Refer to clause 5 above (Base Building Common Rooms) re shared
access.

 

(ii)

The room identified as “Core” includes only the Tenant’s equipment and shall be
vacated or in the alternative form part of the Tenant’s leased premises.

 

(iii)

The common storage in yellow currently being used for the cleaners is not
required by the Landlord and therefore the cages must be removed.

 

(iv)

All other cages located in the Vacant Premises must be removed.

Ground Floor:

 

(i)

The north electrical room which contains the Tenant’s equipment must be vacated,
or in the alternative, leased proportionately and shared in accordance with
clause 5 above (Base Building Common Rooms).

 

(ii)

Turn stiles to be removed.

Second Floor:

 

(i)

Full demolition of the fitness centre to base building is required. The ceiling
grid shall be discussed between the parties.

 

(ii)

Ductwork in the documentation storage room to be remedied and flooring to be
reinstated.

 

(iii)

Ductwork and controls in fitness centre area to be reinstated to office
condition.

Third Floor:

 

(i)

All/any specialty circuits shall be removed to closest junction box and
disconnect breaker feed. Lab equipment shall be removed and damages repaired.

Fifth Floor:

 

(i)

The UPS room should form part of Mitel’s leased premises. The mechanical room
will be base building save and except if there is any Mitel equipment within it.
If so it shall be proportionately leased. Refer to clause 5 above (Base Building
Common Rooms) re shared access.

 

59



--------------------------------------------------------------------------------

TABLE OF CONTENTS

B.

340 Legget Drive

 

(i)

The Landlord requires that a hazardous waste study be performed to determine if
any remedial action is required on the room being utilized by the Tenant for
hazardous waste. This cost shall be borne by the Tenant.

 

(ii)

The common communication room will need to be leased proportionately to the
Tenant and any equipment caged off. Access through the Landlord.

 

(iii)

Any rooms that currently house the compressors, UPS, vacuum pumps and UPS gear
shall be vacated and reinstated.

 

(iv)

The cafeteria shall be demolished and brought back to base building. All
electrical removed back to panel. All equipment must be removed.

 

C.

390 March Road

 

(i)

The UPS and generator room must form part of the Tenant’s leased premises. Any
supplemental cooling to be charged to the Tenant.

 

(ii)

The IT/server room that services both the Tenant and Wesley Clover requires
additional cooling as it is too warm. This needs to be addressed.

 

(iii)

All cabling must be removed from the Tenant’s key room.

 

(iv)

All rooms that have a raised floor need to be reinstated to building standard.

 

D.

General

 

(i)

All artwork, white boards, shelving and bulletin boards must be removed and
walls patched.

 

(ii)

All base building electrical/mechanical rooms requiring fire stops for Mitel
penetrations to be rectified.

 

(iii)

All cabling must be removed to the demark location, including the removal of all
redundant cabling.

 

(iv)

All equipment and cable trays must be removed from vacated labs, and any special
power must be removed to the closest junction box and/or panel and breaker feed
disconnected and/or removed.

 

(v)

All power poles and communication poles must be removed from vacated
lab/office/conference room and furniture areas.

 

(vi)

All ceiling tiles reinstated where equipment has been removed or the tiles
damaged due to removal of equipment.

 

(vii)

All corporate identification must be removed from vacated areas and any damage
repaired.

 

(viii)

One AC3 supplemental duct feed to server room must be removed from the vacated
Lowe Martin space, the ductwork returned to original design condition, and
reinstate drop ceiling where removed.

 

(ix)

IT closets located on all floors shall be proportionately leased to the Tenant
if its equipment is to remain. Refer to clause 5 above (Base Building Common
Rooms) re shared access.

 

(x)

All vacated premises must be delivered in broom swept condition unless otherwise
noted in the reinstatement clause and herein.

 

60



--------------------------------------------------------------------------------

TABLE OF CONTENTS

12.

TENANT’S REINSTATEMENT OBLIGATIONS—LEASED PREMISES

Upon the determination of this Lease, the Landlord may, at its option and sole
discretion, require the Tenant to pay the Landlord for all costs to perform the
following:

 

  (a)

remove such specialty alterations, additions, and trade fixtures (such as, but
not limited to, labs, server rooms, computer rooms, raised floors, cafeteria,
fitness centre, etc.) from the Leased Premises and to restore same to their
original condition existing when the Tenant initially occupied the Building
(base building), including without limiting the foregoing, any alterations,
additions and trade fixtures made by or on behalf of the Tenant to the Leased
Premises whether made before or after the commencement date of the Lease;

 

  (b)

full reinstatement, at the Landlord’s option, of the 390 Fitness Premises, back
to base building;

 

  (c)

remove from the Leased Premises all of the Tenant’s telecommunication and data
cabling, unless waived by the Landlord;

 

  (d)

remove any existing panel(s) with the Tenant’s corporate identification on any
exterior pylon sign(s) and replace same with blank panel(s), and building
signage, repairing any damage caused to the Building;

 

  (e)

remove from the Leased Premises any furniture and electrical/data connections
the Tenant installed, or installed on behalf of the Tenant, rooftop equipment,
repairing any damage to the Leased Premises and/or Building caused by any such
removal of trade fixtures, furniture and rooftop equipment;

 

  (f)

patching and painting where required;

 

  (g)

rekeying all interior offices/rooms in the Leased Premises should the Tenant
fail to provide access (keys) to the Landlord;

 

13.

340 BUILDING ELEVATOR

The Tenant shall have exclusive use of the elevator in the 340 Building however
the Landlord shall have full access rights regarding maintenance on the elevator
and the roof.

 

14.

INTERIM FITNESS PREMISES

The Tenant will maintain occupancy of its fitness centre comprising
approximately Ten Thousand Three Hundred and Forty (10,340) useable [Eleven
Thousand Seven Hundred and Eighty-Five point Five Three (11,785.53) rentable]
square feet located on the second (2nd) floor of the 350 Building, on a
month-to-month basis, at a net rental rate of Ten Dollars ($10.00) per rentable
square foot, per annum, plus Additional Rent and HST, until the fitness premises
are available to lease at the 390 Building. The parties shall have the option to
terminate on fifteen (15) calendar days advance notice to the other.

 

61



--------------------------------------------------------------------------------

TABLE OF CONTENTS

15.

RENT PAYMENT RECEIVED

The Tenant acknowledges and agrees that prior to the execution of this Lease,
the Landlord has received from the Tenant the amount of One Million Three
Hundred and Twenty Thousand One Hundred and Eighty-Five Dollars and Eighty-Two
cents ($1,320,185.82) (“Rent Payment”). At the request of the Tenant, and
strictly conditional upon the Tenant not being in material default under this
Lease, of which same has not been cured to the sole satisfaction of the
Landlord, the Landlord agrees that the Rent Payment received will be credited
and applied towards the Annual Rent and Additional Rent payable during the
period of February 16, 2012 to February 15, 2013 (second year of the Term). In
the event of a default by the Tenant that has not been cured, this clause shall
be void and of no effect, and the Annual Rent and Additional Rent shall be
calculated for the Term of the Lease, without credit or recognition of the above
Rent Payment. For greater certainty, the Tenant further acknowledges and agrees
that the Rent Payment received by the Landlord is and shall remain the sole and
exclusive property of the Landlord, without any restrictions, limitations or
qualifications, whatsoever, and for all intents and purposes the Rent Payment
received by the Landlord shall not be deemed to be a payment for future Annual
Rent, Additional Rent or any such other and subsequent obligations of the Tenant
under this Lease. For greater certainty, the Landlord and Tenant further
acknowledge and agree that, in the event of insolvency, an assignment for the
benefit of creditors, or bankruptcy of the Tenant, and notwithstanding anything
to the contrary in this Lease or due to any subsequent insolvency, assignment
for the benefit of creditors or bankruptcy by or on behalf of the Tenant, the
Rent Payment, and any other payment received as security by the Landlord is not
nor is it intended, nor shall it be determined by any receiver, trustee, or such
other relevant authority or a court of competent jurisdiction, to be held or
deemed to be a present or future asset belonging to the Tenant with respect to
any and all obligations of the Tenant under this Lease.

 

16.

CAFETERIA ACCESS

As long as there is a cafeteria in operation in the 390 Building, within the
Landlord’s control, the Tenant shall have unobstructed access to said cafeteria,
during normal business hours.

 

17.

INTERIOR ACCESS

The Tenant shall have interior access from the 350 Building to all Leased
Premises within the 390 Building. The Landlord shall have the right to revisit
this interior access provision prior to any extension of the Term.

 

18.

TENANT’S CONDITION

This Lease is conditional on the Tenant obtaining approval of this Lease from
its Board of Directors by 5:00 p.m. on February 11, 2011, failing which this
Lease shall be null and void. The parties acknowledge and agree that the Tenant
shall not be entitled to make changes to this Lease failing which this Lease
shall be null and void. This condition is for the sole benefit of the Tenant and
may be waived by it at any time, within the time period specified above, by
delivery of written notice to the Landlord waiving this condition. Should this
condition not be waived within the time period specified above, then this Lease
shall be considered null and void.

 

62



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE “J”

CLEANING SPECIFICATIONS

 

1.

MAIN LOBBY AND ENTRANCES

 

  (a)

All accessible glass doors and frames within reach will be cleaned both sides
and metal wiped clean daily.

 

  (b)

All common floors will be swept, washed, and rinsed, using a neutral detergent
and buffed or spray buffed daily.

 

  (c)

All finger marks and smudges will be removed from walls and columns daily.

 

  (d)

All surfaces within reach will be dusted using a treated dust cloth daily.

 

  (e)

Directory board will be cleaned daily.

 

  (f)

All stainless steel will be cleaned and polished daily.

 

  (g)

All ledges above reach will be dusted twice monthly.

 

  (h)

All common walls will be dusted bi-weekly.

 

2.

ELEVATOR CABS

 

  (a)

Elevator interior doors, floors, walls, ceilings, and fixtures to be cleaned
daily.

 

  (b)

Elevator tracks to be vacuumed and polished weekly.

 

  (c)

Vents and grills will be dusted monthly.

 

3.

ELEVATOR LOBBIES AND CORRIDORS

 

  (a)

All carpeted areas will be thoroughly vacuumed and spot cleaned daily.

 

  (b)

Drinking fountains will be cleaned and disinfected daily.

 

  (c)

All cigarette urns will be emptied and cleaned daily.

 

  (d)

Inside of the fire hose cabinets to be dusted monthly.

 

  (e)

Traffic corridor carpet to be shampooed quarterly.

 

4.

FLOORS

 

  (a)

All floors to be swept by dust preventative methods daily.

 

  (b)

All tiled floors to be damp mopped daily.

 

  (c)

Baseboards to be kept free of dust and splash marks at all times.

 

  (d)

All tiled floors to be damp mopped and spray buffed weekly.

 

  (e)

All tiled floors to be stripped and waxed twice yearly.

 

5.

CARPETS

 

  (a)

All carpets in traffic areas to be thoroughly vacuumed daily.

 

  (b)

All carpets to be spot cleaned daily. (By Hand – 3” in diameter)

 

  (c)

Walk off mats to be vacuumed daily and steam cleaned monthly.

 

  (d)

All carpets in other areas to be thoroughly vacuumed weekly.

 

 

63



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (e)

Walk off mats on ground floor and elevators to be shampooed monthly in season.

 

  (f)

All carpets in corridors to be steam cleaned four (4) times per year if
required.

 

6.

DUSTING

 

  (a)

All horizontal surfaces of furniture, fixtures within reach of the average
person will be dusted daily, i.e., tops of desks and tables, if clear, and
chairs, filing cabinets, telephones, radiators and window ledges.

 

  (b)

Vertical surfaces dusted weekly, i.e., sides of desks, chairs, tables, filing
cabinets and equipment will be dusted with a treated dust cloth.

 

  (c)

Wall hangings, tops of doors, high ledges, high cabinets, fire bells, exit
signs, and wall clocks will be dusted monthly.

 

  (d)

Venetian blinds to be dusted monthly.

 

  (e)

Ceiling vents to be dusted twice a year including washrooms.

 

  (f)

All light lenses and fixtures to be dusted once a year.

 

7.

WASHROOMS

 

  (a)

Floors, urinals, toilet bowls, sinks, mirrors, cabinets and other fixtures to be
thoroughly cleaned and disinfected daily.

 

  (b)

All basins, bowls, and urinals including the underside will be cleaned and
sanitized daily.

 

  (c)

Cubicle partitions and doors will be spot cleaned daily.

 

  (d)

All mirrors and bright work should be cleaned and polished daily.

 

  (e)

Paper towel and sanitary disposal receptacles will be emptied and cleaned.

 

  (f)

All washroom supplies such as paper towels, toilet paper, hand soap, deodorizers
and feminine hygiene supplies to be replenished daily from the cleaning
contractor’s stock.

 

  (g)

A disinfectant solution should be poured into drains quarterly.

 

8.

DOORS, WALLS AND PARTITIONS

 

  (a)

Spot and finger marks to be removed using a mild detergent daily.

 

  (b)

All interior partition glass to be washed completely quarterly.

 

9.

HARDWARE

 

  (a)

All bright work such as kick plates and push plates will be cleaned weekly.

 

10.

WASTE/GARBAGE

 

  (a)

Kitchen and coffee station receptacles to be emptied daily.

 

  (b)

Waste paper receptacles to be washed quarterly.

 

  (c)

Plastic liners and plastic bags to be supplied by contractor.

 

  (d)

The collapsed cardboard will be picked up and disposed of in the appropriate bin
or location daily.

 

  (e)

Recyclable paper to be picked up Monday, Wednesday and Friday all other garbage
receptacles Tuesday and Thursday.

 

64



--------------------------------------------------------------------------------

TABLE OF CONTENTS

11.

STAIRWELLS AND LANDINGS

 

  (a)

All stairs and landings to be swept and spot cleaned daily.

 

  (b)

Railings to be damp wiped weekly.

 

  (c)

All stairs and landings to be damp mopped weekly.

 

12.

GARBAGE ROOM

 

  (a)

All floors to be washed and disinfected weekly.

 

65